

















AGREEMENT AND PLAN OF MERGER
by and among
UPLAND SOFTWARE, INC.,
QUEST ACQUISITION CORPORATION I,
QVIDIAN CORPORATION,
and
CHRISTIAN L. MEININGER,
as Securityholder Representative


Dated as of November 16, 2017




4850-3603-5921.v7
4850-3603-5921.v9

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1
 
Section 1.1
Certain Defined Terms
1
 
Section 1.2
Table of Definitions
10
 
 
 
 
ARTICLE II THE MERGER
11
 
Section 2.1
The Merger
11
 
Section 2.2
Effective Time; Effect of the Merger
11
 
Section 2.3
Certificate of Incorporation and Bylaws
12
 
Section 2.4
Closing
12
 
Section 2.5
Board Representatives and Officers
12
 
Section 2.6
Effect on Capital Stock
12
 
Section 2.7
Treatment of Company Options and Company Stock Option Plans
13
 
 
 
 
ARTICLE III PAYMENT FOR SECURITIES
13
 
Section 3.1
Payment for Company Capital Stock and Company Options
13
 
Section 3.2
Exchange of Certificates, etc.
14
 
Section 3.3
Appraisal Rights.
15
 
Section 3.4
Payments at Closing for Indebtedness of the Company
16
 
Section 3.5
Payments at Closing for Transaction Expenses of the Company
16
 
Section 3.6
Merger Consideration Adjustment.
16
 
Section 3.7
Distribution of Securityholder Representative Expense Fund
18
 
Section 3.8
Consideration Spreadsheet
18
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
20
 
Section 4.1
Organization and Qualification
20
 
Section 4.2
Authority and Enforceability
21
 
Section 4.3
No Conflict; Required Filings and Consents
21
 
Section 4.4
Capitalization.
22
 
Section 4.5
Subsidiaries.
22
 
Section 4.6
Financial Statements.
22
 
Section 4.7
Absence of Certain Changes or Events
23
 
Section 4.8
Compliance with Law; Permits
24
 
Section 4.9
Litigation
24
 
Section 4.10
Employee Benefit Plans
24
 
Section 4.11
Labor and Employment Matters
26
 
Section 4.12
Title to and Condition of Assets
26
 
Section 4.13
Real Property
27
 
Section 4.14
Intellectual Property
27
 
Section 4.15
Taxes.
28



2







--------------------------------------------------------------------------------




 
Section 4.16
Environmental Matters
30
 
Section 4.17
Material Contracts
30
 
Section 4.18
Customers
31
 
Section 4.19
Affiliate Interests and Transactions
31
 
Section 4.20
Insurance
31
 
Section 4.21
Brokers
31
 
Section 4.22
Bank Accounts; Powers of Attorney
31
 
Section 4.23
No Additional Representations
31
 
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF Buyer and MERGER sub
32
 
Section 5.1
Organization
32
 
Section 5.2
Authority and Enforceability
32
 
Section 5.3
No Conflict; Required Filings and Consents
33
 
Section 5.4
Brokers
34
 
Section 5.5
Litigation
34
 
Section 5.6
Financing
34
 
Section 5.7
Formation and Ownership of Merger Sub; No Prior Activities
34
 
Section 5.8
Inspection; No Other Representations.
34
ARTICLE VI COVENANTS
35
 
Section 6.1
Conduct of Business Prior to the Closing
35
 
Section 6.2
No Solicitations.
36
 
Section 6.3
Notification of Certain Matters
37
 
Section 6.4
Takeover Statutes
37
 
Section 6.5
Confidentiality
37
 
Section 6.6
Commercially Reasonable Efforts
37
 
Section 6.7
Public Announcements
38
 
Section 6.8
Indemnification
38
 
Section 6.9
R&W Insurance
39
 
Section 6.10
Reasonable Best Efforts
39
 
Section 6.11
Conflicts and Privilege
40
 
Section 6.12
Stockholder Approval
40
ARTICLE VII TAX MATTERS
40
 
Section 7.1
Tax Returns
40
 
Section 7.2
Tax Controversies
41
 
Section 7.3
Post-Closing Access and Cooperation
41
 
Section 7.4
Post-Closing Actions
42
 
Section 7.5
Refunds
42
 
Section 7.6
Certain Taxes and Fees
42
 
Section 7.7
Straddle Period Tax Allocation
42
 
Section 7.8
Closing Date Course of Business.
43
 
Section 7.9
End of Tax Year.
43
 
Section 7.10
Filing Dates of Tax Returns.
43
 
Section 7.11
Tax Treatment of Escrow Fund.
43



3







--------------------------------------------------------------------------------




ARTICLE VIII CONDITIONS TO CLOSING
44
 
Section 8.1
General Conditions
44
 
Section 8.2
Conditions to Obligations of the Company
44
 
Section 8.3
Conditions to Obligations of Buyer and Merger Sub
45
 
 
 
 
ARTICLE IX INDEMNIFICATION
45
 
Section 9.1
Survival
46
 
Section 9.2
Indemnification in Favor of Buyer
46
 
Section 9.3
Indemnification by Buyer
46
 
Section 9.4
Third Party Claims
47
 
Section 9.5
Limitations on Indemnification
48
 
Section 9.6
Exclusive Remedy
49
 
Section 9.7
Tax Treatment of Indemnity Payments
49
 
Section 9.8
Effect of Investigation.
49
 
Section 9.9
R&W Insurance.
49
 
 
 
 
ARTICLE X TERMINATION
49
 
Section 10.1
Termination
49
 
Section 10.2
Effect of Termination
50
 
 
 
 
ARTICLE XI GENERAL PROVISIONS
50
 
Section 11.1
Securityholder Representative
50
 
Section 11.2
Fees and Expenses
52
 
Section 11.3
Amendment and Modification
52
 
Section 11.4
Waiver
52
 
Section 11.5
Notices
53
 
Section 11.6
Interpretation
54
 
Section 11.7
Entire Agreement
54
 
Section 11.8
No Third-Party Beneficiaries
54
 
Section 11.9
Governing Law
55
 
Section 11.10
Submission to Jurisdiction
55
 
Section 11.11
Assignment; Successors
55
 
Section 11.12
Enforcement
56
 
Section 11.13
Currency
56
 
Section 11.14
Severability
56
 
Section 11.15
Waiver of Jury Trial
56
 
Section 11.16
Counterparts
56
 
Section 11.17
Electronic Signature
56
 
Section 11.18
Time of Essence
56
 
Section 11.19
No Presumption Against Drafting Party
56









4







--------------------------------------------------------------------------------




EXHIBITS


Exhibit A        Escrow Agreement


Exhibit B        Certificate of Merger


Exhibit C        Merger Sub Certificate of Incorporation


Exhibit D        Letter of Transmittal








SCHEDULES


Schedule 1.1(a)    Participating Common Stockholders


Schedule 1.1(b)    Working Capital


Schedule 3.4        Indebtedness to be Paid by Buyer


Schedule 3.5        Transaction Expenses to be Paid by Buyer


Schedule 8.3(e)    Required Third Party Consents




5







--------------------------------------------------------------------------------








AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER, dated as of November 16, 2017
(this “Agreement”), is by and among Upland Software, Inc., a Delaware
corporation (“Buyer”), Quest Acquisition Corporation I, a Delaware corporation
and wholly owned subsidiary of Buyer (“Merger Sub”), Qvidian Corporation, a
Delaware corporation (the “Company”), and Christian L. Meininger, solely in its
capacity as the “Securityholder Representative.”
RECITALS
WHEREAS, Buyer, Merger Sub and the Company wish to effect a business combination
through a merger (the “Merger”) of Merger Sub with and into the Company on the
terms and conditions set forth in this Agreement and in accordance with the
Delaware General Corporation Law (“DGCL”);
WHEREAS, the Board of Directors of the Company (the “Company Board”) has
approved this Agreement, the Merger and the other transactions contemplated by
this Agreement and determined that this Agreement, the Merger and the other
transactions contemplated by this Agreement are advisable;
WHEREAS, the Boards of Directors of Buyer and Merger Sub have approved this
Agreement, the Merger and the other transactions contemplated by this Agreement
and determined that this Agreement, the Merger and the other transactions
contemplated by this Agreement are advisable; and
WHEREAS, the Securityholder Representative, Buyer and the Escrow Agent shall
enter into an Escrow Agreement to be effective at, and subject to the occurrence
of, the Effective Time.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms. For purposes of this Agreement:
“Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.
“Acquired Companies” means the Company and its Subsidiary.
“Acquisition Proposal” means any offer or proposal for, or any indication of
interest in, any of the following (other than the Merger): (i) any direct or
indirect acquisition or purchase of more than ten percent (10%) of the capital
stock of the Company or all or substantially all of assets of the Company; (ii)
any merger, consolidation or other business combination relating to




4850-3603-5921.v7
4850-3603-5921.v9

--------------------------------------------------------------------------------




the Company; (iii) any recapitalization, reorganization or any other
extraordinary business transaction involving or otherwise relating to the
Company; or (iv) the sale, lease or exchange of any significant portion of the
assets of the Company.
“Adjusted Fully Diluted Shares” means the sum of (i) the number of shares of
Participating Common Stock issued and outstanding immediately prior to the
Effective Time, plus (ii) the number of shares of Common Stock issuable upon
conversion of all issued and outstanding shares of Preferred Stock.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Aggregate Closing Consideration” means the Merger Consideration minus the
Escrow Amount minus the amount of the Expense Fund minus the Aggregate Closing
Adjustment Amount.
“Aggregate Closing Adjustment Amount” means an amount equal to (i) the quotient
obtained by dividing the Closing Adjustment Amount by the Participating Share
Percentage, minus (ii) the Closing Adjustment Amount.
“Aggregate Exercise Price” means the aggregate exercise price of all shares of
Common Stock subject to Vested Company Options as of immediately prior to the
Effective Time (after giving effect to any acceleration resulting from or in
connection with the Merger).
“Ancillary Agreements” means the Escrow Agreement.
“Base Merger Consideration” means $50,000,000.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York City, New
York.
“Capital Stock” means the Common Stock, the Series A Stock and the Preferred
Stock.
“Certificate” means a stock certificate which immediately prior to the Effective
Time represented any shares of Capital Stock.
“Closing Adjustment Amount” means the Escrow Amount, plus the amount of the
Expense Fund, plus the Specified Sales Tax Holdback.
“Closing Indebtedness” means all outstanding Indebtedness of the Acquired
Companies as of the close of business on the Closing Date.
“Closing Working Capital” means the Working Capital, as of the close of business
on the Closing Date.


2







--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Company Option” means an option (whether or not vested or exercisable) to
purchase Common Stock that has been granted under the Equity Incentive Plan.
“Common Stock” means the common stock of the Company, par value $0.001 per
share.
“Contract” means any contract, agreement or binding arrangement, whether written
or oral.
“Control,” including the terms “Controlled by” and “under common Control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.
“Encumbrance” means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction.
“Environmental Laws” means: any Laws of any Governmental Authority relating to:
(i) releases or threatened releases of Hazardous Substances or materials
containing Hazardous Substances; (ii) the manufacture, handling, transport, use,
treatment, storage or disposal of Hazardous Substances or materials containing
Hazardous Substances; or (iii) pollution or protection of the environment,
health, safety or natural resources.
“Environmental Permits” means all Permits under any Environmental Law.
“ERISA Affiliate” means any person or entity that would have ever been
considered a single employer with the Company under Section 4001(b) of ERISA or
part of the same “controlled group” as the Company for purposes of Section
302(d)(3) of ERISA.
“Escrow Agent” means SunTrust Bank, or its successor under the Escrow Agreement.
“Escrow Agreement” means the Escrow Agreement to be entered into by Buyer, the
Securityholder Representative and the Escrow Agent, substantially in the form of
Exhibit A.
“Escrow Amount” means $250,000.
“Escrow Fund” means the escrow fund established pursuant to the Escrow
Agreement.
“Escrow Pro Rata Share” means, for each Indemnifying Securityholder, (i) the
number of shares of Common Stock held by such Indemnifying Securityholder
(including all Common Stock issuable upon conversion or exercise of all shares
of Preferred Stock held by such Indemnifying Securityholder) divided by (ii) the
Adjusted Fully Diluted Shares.


3







--------------------------------------------------------------------------------




“Estimated Adjustment Amount” means Estimated Net Working Capital minus Target
Working Capital minus Estimated Closing Indebtedness. For the avoidance of
doubt, the Estimated Adjustment Amount may be positive or negative.
“Equity Incentive Plan” means the Company’s 2003 Stock Incentive Plan.
“Final Adjustment Amount” means Final Closing Net Working Capital minus Target
Working Capital minus Final Closing Indebtedness. For the avoidance of doubt,
the Final Adjustment Amount may be positive or negative.
“Fraud” means a claim for common law fraud with a specific intent to deceive
based on a representation contained in this Agreement; provided that, at the
time such representation was made, (a) such representation was inaccurate, (b)
the party making such representation had actual knowledge (with no duty of
inquiry and excluding any imputed or constructive knowledge) of the inaccuracy
of such representation, (c) the party making such representation had the
specific intent to deceive the other party, and (d) the other party acted in
reliance on such inaccurate representation and suffered financial injury as a
result of such inaccuracy. For the avoidance of doubt, “Fraud” does not include
any claim for equitable fraud, promissory fraud, unfair dealings fraud, or any
torts based on negligence or recklessness.
“Fully Diluted Shares” means the sum of (i) the number of shares of Common Stock
issued and outstanding immediately prior to the Effective Time, plus (ii) the
number of shares of Common Stock issuable upon conversion of all issued and
outstanding shares of Preferred Stock, plus (iii) the number of shares of Common
Stock issuable upon exercise of all Vested Company Options outstanding
immediately prior to the Effective Time (after giving effect to any acceleration
resulting from or in connection with the consummation of the Merger).
“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (Organization and Qualification), Section 4.2 (Authority and
Enforceability), Section 4.4 (Capitalization), Section 4.10 (Employee Benefit
Plans), Section 4.11 (Labor and Employment Matters), Section 4.15 (Taxes),
Section 5.1 (Organization) and Section 5.2 (Authority and Enforceability).
“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.
“Governmental Authority” means any United States or foreign federal, national,
state, provincial, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal or
arbitral or judicial body.
“Hazardous Substances” means: (i) those substances defined in or regulated under
the Hazardous Materials Transportation Act, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), the Clean Water Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide Act and
the Clean Air Act, and their state counterparts, as each may be amended from
time to time, and all regulations thereunder; (ii) petroleum and petroleum


4







--------------------------------------------------------------------------------




products, including crude oil and any fractions thereof; (iii) natural gas,
synthetic gas, and any mixtures thereof; (iv) polychlorinated biphenyls,
asbestos and radon; (v) any other pollutant or contaminant; and (vi) any
substance, material or waste regulated by any Governmental Authority pursuant to
any Environmental Law.
“Immediate Family” of a Person means such Person’s spouse, children and
siblings, including adoptive relationships and relationships through marriage.
“Indebtedness” means with respect to a Person, without duplication, (i) any
obligations of such Person to third parties for borrowed money (specifically
excluding taxes payable, trade payables and accrued expenses incurred in the
ordinary course of business), (ii) any obligations of such Person evidenced by
any note, bond, debenture or other debt security, (iii) any obligations of such
Person under outstanding performance bonds or letters of credit, and (iv) any
deferred portion of the purchase price for property or services owed by such
Person.
“Indemnifying Securityholders” means the Participating Common Stockholders and
the holders of Preferred Stock.
“Independent Accountants” means a nationally recognized accounting firm mutually
agreed upon by Buyer and the Securityholder Representative.
“Intellectual Property” means any and all of the following as they exist
throughout the world: (i) rights in trade names, trademarks and service marks
(registered and unregistered), Internet domain names, trade dress and similar
rights, and applications (including intent to use applications) to register any
of the foregoing (collectively, “Marks”); (ii) patents (including all reissues,
divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof), patent
applications, and other patent rights and any other Governmental
Authority-issued indicia of invention ownership (including inventor's
certificates, petty patents and patent utility models) (collectively,
“Patents”); (iii) copyrights in both published and unpublished works (registered
and unregistered) and applications for registration (collectively,
“Copyrights”); (iv) trade secret rights in any know-how, inventions, methods,
processes, technical data, specifications, research and development information,
technology, product roadmaps, customer lists and any other information, in each
case to the extent any of the foregoing derives economic value (actual or
potential) from not being generally known to other persons who can obtain
economic value from its disclosure or use (collectively, “Trade Secrets”); and
(v) copyrights and Trade Secret rights in software and firmware, including data
files, source code, object code, application programming interfaces,
architecture, files, records, schematics, computerized databases and other
related specifications and documentation.
“Knowledge” means (i) in the case of an individual, the actual knowledge after
reasonable investigation of such individual, (ii) in the case of the Company,
the actual knowledge after reasonable investigation of each of Lewis Miller and
D. Tyler Drolet and (iii) in the case of any other Person that is not an
individual, the actual knowledge after reasonable inquiry of the chief executive
officer and chief financial officer (or persons serving in similar capacities)
of such Person; provided that with respect to matters involving Patents,
knowledge does not require any such individual or Person to conduct or have
conducted or obtain or have obtained any


5







--------------------------------------------------------------------------------




freedom to operate opinions or similar opinions of counsel or any Patent
clearance searches, and no knowledge of any third-party Patents that would have
been revealed by such inquiries, opinions, or searches will be imputed to such
individual or Person.
“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.
“Leased Real Property” means all real property leased, subleased or licensed to
an Acquired Company or which an Acquired Company otherwise has a right or option
to use or occupy, together with all structures, facilities, fixtures, systems,
improvements and items of property previously or hereafter located thereon, or
attached or appurtenant thereto, and all easements, rights and appurtenances
relating to the foregoing.
“Material Adverse Effect” means any event, change or effect that would
reasonably be expected to be materially adverse to (a) the business, operations,
assets, financial condition, results of operations or liabilities of the
Acquired Companies, taken as a whole or (b) the ability of the Company to, on a
timely basis, perform its obligations under this Agreement and the Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby;
provided, however, that none of the following constitute, or will be considered
in determining whether there has occurred, a Material Adverse Effect:
(i) changes or conditions generally affecting the industries in which the
Acquired Companies operate, (ii) changes in economic, capital market, regulatory
or political conditions generally, (iii) the announcement or pendency of the
transactions contemplated herein (including, without limitation, any
cancellation of any customer, marketing, partner or similar relationships or any
loss of employees), (iv) any failure by any Acquired Company to meet any
internal projections or forecasts or revenue or earnings predictions for any
past, current or future period, (v) any change in Law(s), (vi) actions taken by,
or with the approval of, Buyer and (vii) changes that are the result of economic
factors affecting the national, regional or world economy or acts of war or
terrorism.
“Merger Consideration” means the Base Merger Consideration plus the Estimated
Adjustment Amount minus the Transaction Expenses.
“Non-Participating Fully Diluted Shares” means the Fully Diluted Shares minus
the Adjusted Fully Diluted Shares.
“Non-Participating Securityholders” means the holders of Non-Participating
Shares and Company Options.
“Non-Participating Shares” means Shares of Common Stock which are not
Participating Common Stock.
“Organization” means any corporation, partnership, joint venture or enterprise,
limited liability company, unincorporated association, trust, estate,
governmental entity or other entity or organization, and shall include the
successor (by merger or otherwise) of any entity or organization.


6







--------------------------------------------------------------------------------




“Owned Real Property” means all real property owned by the Company, together
with all structures, facilities, fixtures, systems, improvements and items of
property previously or hereafter located thereon, or attached or appurtenant
thereto, and all easements, rights and appurtenances relating to the foregoing.
“Participating Common Stock” means the shares of Common Stock held by the
Participating Common Stockholders.
“Participating Common Stockholders” means the Stockholders of the Company set
forth on Schedule 1.1(a).
“Participating Share Percentage” means a number expressed as a percentage equal
to the Adjusted Fully-Diluted Shares divided by the Fully Diluted Shares.
“Paying Agent” means Acquiom Financial LLC, or its successor under the Paying
Agent Agreement.
“Paying Agent Agreement” means the Paying Agent Agreement to be entered into by
Buyer, the Securityholder Representative and the Paying Agent, in a form
reasonably satisfactory to Buyer and the Company.
“Per Option Share Consideration” means, with respect to each share of Common
Stock subject to a Vested Company Option effective as of immediately prior to
the Effective Time (after giving effect to any acceleration resulting from or in
connection with the Merger), an amount equal to the excess of the Per Share
Consideration over the exercise price per share of such Vested Company Option.
“Per Share Consideration” means, for each share of Capital Stock, an amount
equal to the Aggregate Closing Consideration, minus the Preference Amount, plus
the Aggregate Exercise Price divided by the Fully Diluted Shares.
“Per Share Non-Participating Additional Closing Consideration” means, for each
Non-Participating Share and each Vested Company Option, an amount equal to the
Aggregate Closing Adjustment Amount divided by the Non-Participating Fully
Diluted Shares.
“Per Share Preference” means, with respect to each share of Preferred Stock,
$0.666666667.
“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of the Straddle Period ending on and including the
Closing Date.
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.


7







--------------------------------------------------------------------------------




“Preference Amount” means the Senior Liquidation Amount (as defined in the
Company’s Second Amended and Restated Certificate of Incorporation) payable to
the holders of Preferred Stock.
“Preferred Stock” means the Senior Convertible Preferred Stock of the Company,
par value $0.01 per share.
“Pro Rata Share” means, for each Securityholder, (i) the number of shares of
Common Stock held by such Securityholder (including all Common Stock issuable
upon conversion or exercise of all shares of Preferred Stock and Vested Company
Options held by such Securityholder) divided by (ii) the Fully Diluted Shares.
“Related Party,” with respect to any specified Person, means: (i) any director,
officer, general partner or managing member of such Person; (ii) any Immediate
Family member of a Person described in clause (i); or (iii) any other Person who
holds, individually or together with any Affiliate of such other Person and any
member(s) of such Person’s Immediate Family, more than fifteen percent (15%) of
the outstanding equity or ownership interests of such specified Person.
“Requisite Stockholder Consent” means the affirmative vote of (i) the holders of
a majority of the shares of Capital Stock and (ii) the holders of 66 2/3% of the
shares of Preferred Stock and Series A Stock, voting together as a single class
on an as-converted basis.
“R&W Insurance Policy” means a buyer-side representations and warranties policy
obtained in connection with this Agreement.
“Securityholders” means the holders of Capital Stock and Vested Company Options.
“Series A Stock” means the Common Stock designated Series A Stock, par value
$0.001 per share, of the Company.
“Specified Sales Tax Holdback” means $242,704.
“Specified States” means Arizona, Indiana, Pennsylvania, Texas and Washington.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Subsidiary” means, with respect to the Company, any Organization of which more
than fifty percent (50%) of the total voting power, whether by way of contract
or otherwise, of shares of capital stock or other equity interests (including
limited liability company or partnership interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or Controlled, directly or
indirectly (e.g., through another Subsidiary), by (a) the Company, (b) the
Company and one or more of its Subsidiary, or (c) one or more Subsidiaries of
the Company. For the avoidance of doubt, a Subsidiary of the Company includes
direct and indirect Subsidiaries (e.g., a Subsidiary of a Subsidiary).


8







--------------------------------------------------------------------------------




“Target Working Capital” means Estimated Net Working Capital.
“Tax Attribute” has the meaning set forth in Section 4.15.
“Tax Matter” means any inquiry, claim, assessment, audit or similar event with
respect to Taxes relating to a Pre-Closing Tax Period for which the
Securityholders may be liable (including for which the Buyer Indemnified Parties
may have recourse against the Escrow Fund) under this Agreement.
“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any amendments, related or
supporting schedules, statements or other information) filed or required to be
filed in connection with the determination, assessment or collection of Taxes of
any party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
“Taxes” means all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
registration, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, or other similar charges imposed by a Taxing Authority, together with
any interest and any penalties, additions to tax or additional amounts with
respect thereto.
“Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.
“Transaction Expenses” means, as of the end of the Closing Date, (i) all fees
and expenses payable by the Acquired Companies in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements,
including fees and expenses payable to all attorneys, accountants, financial
advisors and other professionals and bankers’, brokers’ or finders’ fees for
persons engaged by the Acquired Companies or any stockholder of the Company and
(ii) any bonus or change of control payment (or similar payment obligation) made
or provided, or required to be made or provided, by the Acquired Companies
solely as a result of the Merger, in each case to the extent not paid by the
Acquired Companies as of the close of business on the Closing Date.
“Unvested Company Options” means, as of immediately prior to the Effective Time
(after giving effect to any acceleration resulting from or in connection with
the Merger), all Company Options to the extent they are not then Vested Company
Options, including, without limitation, all Company Options which have an
exercise price per share less than the Per Share Consideration, whether or not
vested.
“Vested Company Options” means, as of immediately prior to the Effective Time
(after giving effect to any acceleration resulting from or in connection with
the Merger), all Company Options to the extent they are (i) then vested and
exercisable and (ii) have an exercise price per share less than the Per Share
Consideration.


9







--------------------------------------------------------------------------------




“Working Capital” means the working capital of the Company, calculated pursuant
to Schedule 1.1(b) hereto.
Section 1.2    Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:
Definition    Location
Agreement    Preamble
Buyer    Preamble
Buyer Closing Balance Sheet    Section 3.6(b)
Buyer Closing Indebedness    Section 3.6(b)
Buyer Closing Net Working Capital    Section 3.6(b)
Buyer Closing Statement    Section 3.6(b)
Base Balance Sheet    Section 4.6(a)(ii)
Buyer Indemnified Parties    Section 9.2
Payment Fund    Section 3.1(a)
CERCLA    Section 1.1
Certificate of Merger    Section 2.2
Closing Date    Section 2.4
Code    Section 4.10(b)
Company    Preamble
Company Board    Recitals
Company Indemnified Parties    Section 9.3
Company Registered IP    Section 4.14(a)
Confidentiality Agreement    Section 6.5
Copyrights    Section 1.1
Counsel    Section 6.11
Determination Date    Section 3.6(c)
DGCL    Recitals
Disclosure Schedule    ARTICLE IV
Dissenting Shares    Section 3.3(a)
Effective Time    Section 2.2
ERISA    Section 4.10(a)
Estimated Closing Balance Sheet    Section 3.6(a)
Estimated Closing Net Working Capital    Section 3.6(a)
Estimated Closing Statement    Section 3.6(a)
Estimated Closing Indebtedness    Section 3.6(a)
Expense Fund    Section 3.1(c)
Final Closing Indebtedness    Section 3.6(c)
Final Closing Net Working Capital    Section 3.6(c)
Financial Statements    Section 4.6(a)
Indemnification Obligations    Section 9.2
Indemnified Party    Section 9.4(a)
Indemnifying Party    Section 9.4(a)


10







--------------------------------------------------------------------------------




Insured Party    Section 6.8(a)
IRS    Section 4.10(b)
Letter of Transmittal    Section 3.2
Losses    Section 9.2
Marks    Section 1.1
Material Contracts    Section 4.17
Merger    Recitals
Merger Sub    Preamble
Notice of Objection    Section 3.6(c)
Optionholder    Section 3.1(a)
Outbound License Agreements    Section 4.14(e)
Outside Date    Section 10.1(c)
Patents    Section 1.1
Payoff Letters    Section 8.3(c)
Permits    Section 4.8(b)
Permitted Encumbrances    Section 4.12(a)
Plans    Section 4.10(a)
Qvidian UK    Section 4.5
Stockholder    Section 2.6
Surviving Company    Section 2.1
Third Party Claim    Section 9.4(a)
Trade Secrets    Section 1.1
Unresolved Items    Section 3.6(c)


ARTICLE II    
THE MERGER
Section 2.1    The Merger. Subject to the terms and conditions of this Agreement
and in accordance with the DGCL, at the Effective Time, the Company and Merger
Sub shall consummate the Merger pursuant to which (a) Merger Sub shall be merged
with and into the Company and the separate corporate existence of Merger Sub
shall thereupon cease, (b) the Company shall be the surviving company in the
Merger (the “Surviving Company”) and shall continue to be governed by the DGCL
and (c) the separate corporate existence of the Company with all its rights,
privileges, immunities, powers and franchises shall continue unaffected by the
Merger.
Section 2.2    Effective Time; Effect of the Merger. On the Closing Date, Merger
Sub and the Company shall duly execute the certificate of merger substantially
in the form attached hereto as Exhibit B (the “Certificate of Merger”) and file
such Certificate of Merger with the Secretary of State of the State of Delaware
in accordance with the DGCL. The Merger shall become effective at such time as
the Certificate of Merger, accompanied by payment of the filing fee (as provided
in the DGCL), has been examined by, and received the endorsed approval of, the
Secretary of State of the State of Delaware, or at such subsequent time as Buyer
and the Company shall agree and shall specify in the Certificate of Merger (the
date and time the Merger becomes effective being the “Effective Time”). At the
Effective Time, the effect of the Merger


11







--------------------------------------------------------------------------------




shall be as provided in this Agreement and the applicable provisions of the
DGCL. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all rights and property of the Company and Merger Sub shall
vest in the Surviving Company, and all debts and liabilities of the Company and
Merger Sub shall become debts and liabilities of the Surviving Company.
Section 2.3    Certificate of Incorporation and Bylaws. The certificate of
incorporation of Merger Sub, as in effect immediately prior to the Effective
Time, shall be as set forth on Exhibit C hereto and the certificate of
incorporation of the Surviving Company shall be amended to conform thereto as of
the Effective Time, until thereafter amended as provided by Law and by the terms
of such certificate of incorporation. Immediately following the Effective Time,
the board of directors of the Surviving Company shall adopt bylaws of the
Surviving Company that conform to the bylaws of Merger Sub, as in effect
immediately prior to the Effective Time, until thereafter amended as provided by
Law, by the terms of the certificate of incorporation of the Surviving Company
and by the terms of such bylaws. Notwithstanding the foregoing, the name of the
Surviving Company shall be “Qvidian Corporation” and the certificate of
incorporation and bylaws of the Surviving Company shall so provide.
Section 2.4    Closing. The closing of the Merger (the “Closing”) shall occur at
10:00 a.m. Boston time, on the first (1st) Business Day after all of the
conditions set forth in ARTICLE VIII shall have been satisfied or, if
permissible, waived by the parties entitled to the benefit of the same (other
than those that by their terms are to be satisfied or waived at the Closing), or
at such other place, time and date as may be mutually acceptable to Buyer and
the Company (the “Closing Date”). The Closing shall take place at the offices of
Goodwin Procter LLP, 100 Northern Avenue, Boston, Massachusetts 02210, or at
such other place as agreed to by Buyer and the Company.
Section 2.5    Board Representatives and Officers. At the Effective Time and by
virtue of the Merger, the members of the board of directors of Merger Sub and
the officers of Merger Sub immediately prior to the Effective Time shall be the
initial members of the board of directors of the Surviving Company and the
officers of the Surviving Company, each to hold office in accordance with the
certificate of incorporation and bylaws of the Surviving Company.
Section 2.6    Effect on Capital Stock. As of the Effective Time, by virtue of
the Merger and without any action on the part of the holders of any Capital
Stock (each a “Stockholder,” and collectively, the “Stockholders”) or any
holders of capital stock of Merger Sub:
(a)    Each share of common stock, par value $0.0001 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger and without any action on the part of the holder thereof, be
converted into one (1) fully paid and nonassessable share of common stock, par
value $0.0001 per share, of the Surviving Company following the Merger, and such
shares shall constitute the only outstanding shares of capital stock of the
Surviving Company.
(b)    Each share of Capital Stock issued and outstanding immediately prior to
the Effective Time (other than any Dissenting Shares) will, by virtue of the
Merger and without any


12







--------------------------------------------------------------------------------




action on the part of the holder thereof, be converted into the right to receive
(i) solely with respect to the holders of Non-Participating Shares, (A) the Per
Share Consideration and (B) the Per Share Non-Participating Additional Closing
Consideration, and (ii) solely with respect to the holders of Participating
Common Stock, (A) the Per Share Consideration, (B) any cash disbursements
required to be made from the Escrow Fund with respect to such share to the
former holder thereof in accordance with the terms of the Escrow Agreement when
such disbursements, if any, are required to be made, (C) any adjustment pursuant
to Section 3.6(d) or Section 3.6(e), on a per share basis, (D) any cash
disbursements made from the Expense Fund in accordance with Section 3.7, on a
per share basis, (E) solely with respect to shares of Preferred Stock, the Per
Share Preference, and (F) any cash disbursements required to be made from the
Specified Sales Tax Holdback with respect to such share to the former holder
thereof in accordance with the terms of Section 3.9 when such disbursements, if
any, are required to be made. As of the Effective Time, all such shares of
Capital Stock shall no longer be outstanding and shall automatically be canceled
and retired and shall cease to exist, and subject to Section 3.3 with respect to
any Dissenting Shares, each holder of a Certificate shall cease to have any
rights with respect thereto, except the right to receive (subject to any
adjustments specified herein), upon the surrender of such Certificate or the
delivery of an affidavit as described in Section 3.2(c), the amounts specified
in this Section 2.6(b).
Section 2.7    Treatment of Company Options and Company Stock Option Plans. At
the Effective Time, each Vested Company Option outstanding immediately prior to
the Effective Time that has not been exercised will be canceled in exchange for
the right to receive, per share of Common Stock subject to such Vested Company
Option as of immediately prior to the Effective Time (after giving effect to any
acceleration resulting from or in connection with the Merger), (i) the Per
Option Share Consideration and (ii) the Per Share Non-Participating Additional
Closing Consideration and, in each case, such Vested Company Options thereupon
shall no longer represent the right to purchase Common Stock or any other equity
security of the Company, Buyer, the Surviving Company or any other Person or the
right to receive any other consideration. At the Effective Time, all Unvested
Company Options outstanding immediately prior to the Effective Time shall be
canceled and thereupon shall no longer represent the right to purchase Common
Stock or any other equity security of the Company, Buyer, the Surviving Company
or any other Person or the right to receive any other consideration, and the
Company shall take all actions necessary to terminate the Equity Incentive Plan
as of the Effective Time.
ARTICLE III    
PAYMENT FOR SECURITIES
Section 3.1    Payment for Company Capital Stock and Company Options .
(a)    Prior to the Closing, Buyer shall transfer to the Paying Agent, cash in
the amount payable in respect of all shares of Capital Stock outstanding
immediately prior to the Effective Time pursuant to Section 2.6(b) (if
applicable) (the “Payment Fund”). The Payment Fund shall not be used for any
other purpose, except to make the payments required by Section 2.6(b) in
accordance with the terms of this Agreement and the Paying Agent Agreement. At
the Effective Time, Buyer shall deposit with the Surviving Company, for the
benefit of the holders of


13







--------------------------------------------------------------------------------




Vested Company Options (each an “Optionholder” and collectively, the
“Optionholders”), for payment by the Surviving Company, cash in an amount
payable in respect of all Vested Company Options in accordance with Section 2.7
and Section 3.8. As soon as practicable after the Effective Time (and in any
event within two (2) Business Days after the Effective Time), Buyer shall cause
the Surviving Company to pay such amount through the Surviving Company payroll
account(s) or the payroll account(s) of its Subsidiary.
(b)    At the Effective Time, Buyer shall cause to be delivered to the Escrow
Agent the Escrow Amount. The Escrow Amount shall be held by the Escrow Agent in
the Escrow Fund solely for purposes of adjustments to the Merger Consideration
pursuant to Section 3.6(b) and the payment to the Buyer Indemnified Parties in
satisfaction of any indemnification claims required by ARTICLE IX. The
administration of the Escrow Fund shall be governed by the terms of the Escrow
Agreement.
(c)    At the Effective Time, Buyer shall deposit into an account designated by
the Securityholder Representative an amount equal to $100,000 (the “Expense
Fund”). The Expense Fund may be used at any time by the Securityholder
Representative to fund any expenses incurred by it in the performance of its
duties and obligations hereunder, under the Ancillary Agreements (if any) or
otherwise in connection with the transactions contemplated hereby or thereby.
Section 3.2    Exchange of Certificates, etc.
(a)    Prior to the Closing Date, Buyer shall deliver to the Stockholders a
letter of transmittal in the form attached hereto as Exhibit D (the “Letter of
Transmittal”), which specifies that delivery shall be effected, and risk of loss
and title to shares of Capital Stock shall pass, only upon delivery of the
Certificates representing such shares of Capital Stock to Buyer and instructions
for use in effecting the surrender of a Certificate in exchange for the Merger
Consideration attributable to each share formerly represented by such
Certificate. Upon surrender of a Certificate to Buyer and immediately after the
Effective Time, together with a Letter of Transmittal (or affidavit of loss in
accordance with Section 3.2(c)), duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may be
required pursuant to such instructions, the holder of such Certificate shall be
entitled to promptly receive (and in any event within two (2) Business Days
after delivery of the Certificate(s) and completed Letter of Transmittal (or
affidavit of loss in accordance with Section 3.2(c)) in accordance with this
provision) in exchange therefor (i) solely with respect to the holders of
Non-Participating Shares, the sum of (A) cash in an amount equal to the product
of the number of shares represented by such Certificate multiplied by the Per
Share Consideration, plus (B) cash in an amount equal to the product of the
number of shares represented by such Certificate multiplied by the Per Share
Non-Participating Additional Closing Consideration, and (ii) solely with respect
to the holders of Participating Common Stock, (A) cash in an amount equal to the
product of the number of shares represented by such Certificate multiplied by
the Per Share Consideration, and, as applicable, the Per Share Preference, (B)
such holder’s Escrow Pro Rata Share of any cash disbursements required to be
made from the Escrow Fund with respect to such share in accordance with the
terms of the Escrow Agreement when such disbursements, if any,


14







--------------------------------------------------------------------------------




are required to be made, (C) such holder’s Escrow Pro Rata Share of any
adjustment pursuant to Section 3.6(d) or Section 3.6(e), (D) such holder’s
Escrow Pro Rata Share of any cash disbursements made from the Expense Fund to
the Indemnifying Securityholders in accordance with Section 3.7, and (E) such
holder’s Escrow Pro Rata Share of any cash disbursements required to be made
from the Specified Sales Tax Holdback with respect to such share in accordance
with the terms of Section 3.9 when such disbursements, if any, are required to
be made. The Certificate (if applicable) so surrendered shall forthwith be
canceled as of the Effective Time. Payment by Buyer to a Securityholder shall be
made by wire transfer at Closing to the extent such Securityholder complies with
the delivery requirements in this Section 3.2(a) at least two (2) Business Days
prior to the Closing Date.
(b)    If payment is to be made to a Person other than the Person in whose name
the Certificate surrendered is registered, it shall be a condition of payment
that the Certificate so surrendered shall be properly endorsed or otherwise in
proper form for transfer, with all documents required to evidence and effect
such transfer, and that the Person requesting such payment pay any transfer or
other Taxes required by reason of the payment to a Person other than the
registered holder of the Certificate surrendered or establish to the
satisfaction of the Surviving Company that such Tax has been paid or is not
applicable. Until surrendered as contemplated by this Section 3.2(b), each
Certificate (other than Certificates representing Dissenting Shares) shall at
any time after the Effective Time represent solely the right to receive, upon
such surrender the amounts contemplated by Section 2.6(b).
(c)    If any Certificate shall have been lost, stolen or destroyed, upon the
making of a customary affidavit of that fact by the Person claiming such
Certificate to be lost, stolen or destroyed, Buyer shall deliver in exchange for
such lost, stolen or destroyed Certificate the portion of the Aggregate Closing
Consideration attributable in respect of each share of Capital Stock formerly
represented thereby by payment out of the Payment Fund.
(d)    At the Effective Time, the stock transfer books of the Company shall be
closed and no further registration of transfers of shares shall thereafter be
made on the records of the Company. If, after the Effective Time, Certificates
are presented to the Surviving Company for transfer, such Certificates shall be
canceled and exchanged for the Merger Consideration as provided in this ARTICLE
III, subject to applicable Law in the case of Dissenting Shares.
(e)    To the extent permitted by applicable Law, none of Buyer, Merger Sub, the
Company or the Surviving Company shall be liable to any Person in respect of any
portion of the Aggregate Closing Consideration from the Payment Fund properly
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law. If any Certificates shall not have been surrendered
immediately prior to the date that such unclaimed funds would otherwise become
subject to any abandoned property, escheat or similar Law unclaimed funds
payable with respect to such Certificates shall, to the extent permitted by
applicable Law, become the property of Surviving Company, free and clear of all
claims or interest of any Person previously entitled thereto.
Section 3.3    Appraisal Rights.


15







--------------------------------------------------------------------------------




(a)    Notwithstanding anything in this Agreement to the contrary, but only to
the extent required by the DGCL, any shares of Capital Stock outstanding
immediately prior to the Effective Time held by any holder who has not voted in
favor of the Merger and is otherwise entitled to demand, and who properly
demands, to receive payment of the fair value for such shares of Capital Stock
in accordance with Section 262 of the DGCL (such shares, “Dissenting Shares”)
shall not be converted pursuant to Section 2.6 into the right to receive Merger
Consideration unless such holder fails to perfect or otherwise effectively
withdraws or loses such holder’s right to receive payment of the fair value of
such Dissenting Shares. If, after the Effective Time, such holder fails to
perfect or loses its right to demand or receive such payment, such shares of
Capital Stock shall be treated as if they had been converted as of the Effective
Time into the right to receive Merger Consideration, without interest thereon,
pursuant to Section 2.6.
(b)    The Company (or, after Closing, the Securityholder Representative) shall
give Buyer (i) prompt notice and a copy of any notice of a Stockholder’s demand
for payment or objection to the Merger, of any request to withdraw a demand for
payment and of any other instrument delivered to it pursuant to Section 262 of
the DGCL and (ii) the opportunity to participate at Buyer’s sole expense in all
negotiations and proceedings with respect to such demands, objections and
requests. After Closing, the Securityholder Representative shall control all
proceedings with respect to the foregoing on behalf of the Company; provided,
however, that except with the prior written consent of Buyer which consent shall
not be unreasonably withheld, delayed or conditioned, the Company (or, after
Closing, the Securityholder Representative) shall not make any payment with
respect to any such demands, objections and requests and shall not settle (or
offer to settle) any such demands, objections and requests or approve any
withdrawal of the same.
Section 3.4    Payments at Closing for Indebtedness of the Company. At Closing,
Buyer shall repay in full the Closing Indebtedness described on Schedule 3.4
hereof by wire transfer of immediately available funds to the applicable lender
set forth on such schedule as provided in the Payoff Letter regarding such
Indebtedness.
Section 3.5    Payments at Closing for Transaction Expenses of the Company. At
Closing, Buyer shall repay in full the Transaction Expenses described on
Schedule 3.5 hereof by wire transfer of immediately available funds to the
applicable parties set forth on such schedule.
Section 3.6    Merger Consideration Adjustment.
(a)    Prior to the Closing Date, the Company shall deliver to Buyer a written
statement (the “Estimated Closing Statement”) setting forth (i) an estimated
unaudited consolidated balance sheet of the Acquired Companies as of the close
of business on the Closing Date (the “Estimated Closing Balance Sheet”), (ii)
its good faith estimate of (A) Closing Working Capital (“Estimated Net Working
Capital”) and (B) the Closing Indebtedness (the “Estimated Closing
Indebtedness”) and (iii) the Company’s calculation of the Estimated Adjustment
Amount, together with any information that Buyer has reasonably requested to
verify the amounts reflected in the Estimated Closing Statement. The Estimated
Closing Balance Sheet shall be prepared in accordance with GAAP, using the same
accounting practices, policies and


16







--------------------------------------------------------------------------------




methodologies used in the preparation of the Company’s audited balance sheet for
the fiscal year ended December 31, 2016.
(b)    On or before the date that is 90 calendar days following the Closing
Date, Buyer or its designee shall prepare, or cause to be prepared, and deliver
to the Securityholder Representative a written statement (the “Buyer Closing
Statement”) setting forth (i) an unaudited consolidated balance sheet of the
Acquired Companies of the close of business on the Closing Date (the “Buyer
Closing Balance Sheet”), (ii) a calculation of (A) Closing Working Capital
(“Buyer Closing Net Working Capital”) and (B) the Closing Indebtedness (the
“Buyer Closing Indebtedness”) and (iii) Buyer’s calculation of the Final
Adjustment Amount, together with any information that the Securityholder
Representative has reasonably requested to verify the amounts reflected in the
Closing Statement. The Buyer Closing Balance Sheet shall be prepared in
accordance with GAAP, using the same accounting practices, policies and
methodologies used in the preparation of the Company’s audited balance sheet for
the fiscal year ended December 31, 2016.
(c)    From the delivery of the Buyer Closing Statement until the determination
of Final Closing Net Working Capital and Final Closing Indebtedness in
accordance with this Section 3.6(c), Buyer will provide, and cause the Acquired
Companies to provide, the Securityholder Representative with reasonable access
(during normal business hours and upon reasonable prior notice) to (i) the
books, records, facilities and employees of the Acquired Companies, and (ii) the
financial information, as of the Closing Date, of the Acquired Companies, in
each case, to the extent reasonably necessary for the Securityholder
Representative to evaluate the Buyer Closing Statement. The Securityholder
Representative may dispute the calculation of Buyer Closing Net Working Capital
or Buyer Closing Indebtedness by notifying Buyer of such disagreement in
writing, setting forth in reasonable detail the particulars of such disagreement
(a “Notice of Objection”), within thirty (30) calendar days after Securityholder
Representative’s receipt of the Buyer Closing Statement. To the extent not set
forth in the Notice of Objection, the Securityholders shall be deemed to have
agreed with Buyer’s calculation of all other items and amounts contained in the
Buyer Closing Statement. In the event that the Securityholder Representative
does not provide a Notice of Objection within such thirty (30) calendar day
period, the Securityholders shall be deemed to have accepted the Buyer Closing
Statement delivered by Buyer and Buyer’s calculation of Buyer Closing Net
Working Capital and Buyer Closing Indebtedness set forth therein, which shall
then be final, binding and conclusive for all purposes hereunder. In the event
any Notice of Objection is timely provided, Buyer and the Securityholder
Representative shall use their commercially reasonable efforts for a period of
thirty (30) calendar days (or such longer period as they may agree in writing)
to resolve any disagreements set forth in the Notice of Objection. If Buyer and
the Securityholder Representative are unable to resolve such items in dispute
(the “Unresolved Items”) by the end of such period then, at any time thereafter,
either the Securityholder Representative or Buyer may require that the
Independent Accountants resolve the Unresolved Items. For the avoidance of
doubt, the Independent Accountants shall only resolve the Unresolved Items and
not any disagreements that have been resolved by the parties. Buyer and the
Securityholder Representative shall instruct the Independent Accountants to
determine as promptly as practicable, and in any event within thirty (30)
calendar days of the date on which


17







--------------------------------------------------------------------------------




such dispute is referred to the Independent Accountants, based solely on the
provisions of this Agreement and the written presentations by the Securityholder
Representative and Buyer, and not on an independent review, whether and to what
extent (if any) the calculations of Closing Net Working Capital and/or Closing
Indebtedness require adjustment; provided, however, that in resolving any
Unresolved Item, the Independent Accountants (A) may not assign a value to any
item greater than the greatest value for such item claimed by Buyer or the
Securityholder Representative or less than the smallest value for such item
claimed by either Buyer or the Securityholder Representative and (B) may not
take oral testimony from the parties hereto or any other Person. The fees and
expenses of the Independent Accountants shall be allocated between the parties
based upon the percentage which the portion of the contested amount not awarded
to each party bears to the amount actually contested by such party. The
determination of the Independent Accountants shall be set forth in a written
statement delivered to the Securityholder Representative and Buyer and shall be
final, conclusive and binding on the parties. The date on which Closing Net
Working Capital and Closing Indebtedness is finally determined in accordance
with this Section 3.6(c) is hereinafter referred to as the “Determination Date.”
The Closing Working Capital and Closing Indebtedness, each as finally determined
in accordance with this Section 3.6(c), shall be referred to as the “Final
Closing Net Working Capital,” and “Final Closing Indebtedness,” respectively.
(d)    If the Final Adjustment Amount is greater than the Estimated Adjustment
Amount, then within five (5) Business Days after the Determination Date, Buyer
shall pay, or cause to be paid, to each Securityholder an amount in cash equal
to (i) the Final Adjustment Amount minus the Estimated Adjustment Amount
multiplied by (ii) such Securityholder’s Escrow Pro Rata Share.
(e)    If the Final Adjustment Amount is less than the Estimated Adjustment
Amount, then within five (5) Business Days after the Determination Date, Buyer
and the Securityholder Representative shall deliver joint written instructions
to the Escrow Agent to release to Buyer from the Escrow Fund an amount of cash
equal to the Estimated Adjustment Amount minus the Final Adjustment Amount.
(f)    The parties agree and acknowledge that any payment pursuant to Section
3.6(d) or Section 3.6(e) above will be treated by the parties as an adjustment
to the Merger Consideration.
Section 3.7    Distribution of Securityholder Representative Expense Fund. The
Securityholder Representative shall pay or cause to be paid to each Indemnifying
Securityholder such Indemnifying Securityholder’s Escrow Pro Rata Share of the
Expense Fund, as and to the extent such amounts, if any, are no longer required
to be held by the Securityholder Representative for the performance of its
duties hereunder, as determined by the Securityholder Representative in its sole
discretion. All amounts deposited to the Expense Fund shall be treated for all
purposes of this Agreement and for federal and applicable state income tax
purposes as having been paid to the Indemnifying Securityholders at the Closing.
Section 3.8    Consideration Spreadsheet


18







--------------------------------------------------------------------------------




(a)    At least one Business Day before the Closing and concurrently with the
delivery of the Estimated Adjustment Statement, the Company shall prepare and
deliver to Parent a spreadsheet (the “Consideration Spreadsheet”), certified by
the Chief Executive Officer of the Company, which shall set forth, as of the
Closing Date and immediately prior to the Effective Date, the following:
(i)    the names and addresses of all Stockholders and the number of Shares held
by such Persons;
(ii)    the names and addresses of all Optionholders, together with the number
of Shares subject to Options held by such Optionholders, the grant date,
exercise price and vesting schedule for such Options;
(iii)    calculations of the Closing Merger Consideration and Per Share
Consideration;
(iv)    each Stockholder’s and Optionholder’s Per Share Consideration and Per
Option Share Consideration, as applicable;
(v)    each Stockholder’s and Optionholder’s Pro Rata Share (as a percentage
interest); and
(vi)    each Indemnifying Securityholder’s Escrow Pro Rata Share (as a
percentage interest) of the amount to be contributed to the Escrow Fund, Expense
Fund and Specified Sales Tax Holdback.
(b)    The parties agree that Buyer and Merger Sub shall be entitled to rely on
the Consideration Spreadsheet in making payments hereunder and Buyer and Merger
Sub shall not be responsible for the calculations or the determinations
regarding such calculations in such Consideration Spreadsheet.
Section 3.9    Specified Sales Tax Holdback
(a)    At the Closing, Buyer shall retain the Specified Sales Tax Holdback
solely to satisfy obligations of the Surviving Company related to amounts owed
for periods up to and including the Closing Date in respect of state sales taxes
for the Specified States (the “Specified Seller Sales Tax Obligation”). Buyer
and the Surviving Company shall use commercially reasonable best efforts to
recover the Specified Seller Sales Tax Obligation from customers of the Company
to which the Specified Seller Sales Tax Obligation applies in each such
customer’s capacity as a customer in the applicable state(s) (the “Sales Tax
Customers”); provided, that such obligation shall not extend beyond the date the
completion of Buyer’s obligations set forth in Section 3.9(c).
(b)    Within ten days following the six month anniversary of the Closing Date
(or the next Business Day following such date if the anniversary is not a
Business Day) (the “Six Month Anniversary”), Buyer shall (i) deliver to the
Securityholder Representative a written


19







--------------------------------------------------------------------------------




statement setting forth calculations of any amounts received by Buyer or the
Surviving Company from any Sales Tax Customers on or prior to the Six Month
Anniversary (the “Six Month Anniversary Recovered Amount”) and (ii) pay to the
Paying Agent, for further payment in accordance with Section 2.6(b) and the
Paying Agent Agreement, the Six Month Anniversary Recovered Amount, up to the
Specified Sales Tax Holdback.
(c)    Within ten days following the first anniversary of the Closing Date (or
the next Business Day following such date if the anniversary is not a Business
Day) (the “First Anniversary”), Buyer shall (i) deliver to the Securityholder
Representative a written statement setting forth calculations of (A) the Six
Month Anniversary Recovery Amount, (B) any amounts received by Buyer or the
Surviving Company from any Sales Tax Customers after the Six Month Anniversary
but on or prior to the First Anniversary and (C) any amounts paid by Buyer or
the Surviving Company in respect of the Specified Seller Sales Tax Obligation
and (ii) pay to the Paying Agent, for further payment in accordance with Section
2.6(b) and the Paying Agent Agreement, the amount equal to the Specified Sales
Tax Holdback, less the Six Month Recovered Amount previously paid to the Paying
Agent in accordance with Section 3.9(b), less any amounts paid by Buyer or the
Surviving Company in respect of the Specified Seller Sales Tax Obligation.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the corresponding sections or subsections of the
Disclosure Schedule attached hereto (the “Disclosure Schedule”) (which
disclosure in the Disclosure Schedule shall qualify the identified Sections or
subsections hereof to which such disclosure relates and any other Sections or
subsections to the extent it is reasonably apparent that such disclosure is
applicable to such other Sections or subsections), the Company hereby makes the
representations and warranties to Buyer and Merger Sub set forth in this ARTICLE
IV. Notwithstanding anything herein to the contrary, the disclosure in the
Disclosure Schedule related to any voluntary disclosure program for state sales
tax shall not reduce the Securityholders’ liability pursuant to this Agreement,
including Section 3.9 hereof.
Section 4.1    Organization and Qualification.
(a)    Each Acquired Company is (i) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, and has full power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted and (ii) duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for any such failures to be so qualified or licensed and in
good standing that would not, individually or in the aggregate, have a Material
Adverse Effect.
(b)    The Company has heretofore furnished or made available to Buyer a
complete and correct copy of the certificate of incorporation and bylaws (or
other similar organizational documents), each as amended to date, of each of the
Acquired Companies, each of which are in


20







--------------------------------------------------------------------------------




full force and effect. No Acquired Company is in violation of any of the
provisions of its certificate of incorporation or bylaws (or other similar
organizational documents). True and complete copies of the transfer books and
minute books of the Acquired Companies have been made available to Buyer prior
to the date hereof.
Section 4.2    Authority and Enforceability. The Company has full corporate
power and authority to execute and deliver this Agreement and each of the
Ancillary Agreements to which it will be a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby; provided, however, that the Requisite Stockholder Consent is
required for the Company to consummate the Merger. The execution and delivery by
the Company of this Agreement and each of the Ancillary Agreements to which the
Company will be party and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
Company Board. Subject to receipt of the Requisite Stockholder Consent, no other
corporate proceedings on the part of the Company are necessary to authorize the
execution and delivery of this Agreement or any Ancillary Agreement or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and upon their execution each of the Ancillary Agreements to which the
Company will be a party will have been, duly executed and delivered by the
Company. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which the Company will be a party will constitute, the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).
Section 4.3    No Conflict; Required Filings and Consents.
(a)    The execution, delivery and performance by the Company of this Agreement
and each of the Ancillary Agreements to which the Company will be a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not:
(i)    conflict with or violate the certificate of incorporation or bylaws (or
other similar organizational documents) of any of the Acquired Companies;
(ii)    assuming the filings described in (b) below have been made, conflict
with or violate any Law applicable to any of the Acquired Companies or by which
any property or asset of any of the Acquired Companies is bound or affected in
any material respect; or
(iii)    result in any material breach of, constitute a material default (or an
event that, with notice or lapse of time or both, would become a material
default) under, or require any consent of any Person pursuant to, any Material
Contract.
(b)    No Acquired Company is required to file, seek or obtain any material
notice, authorization, approval, order, permit or consent of or with any
Governmental Authority in connection with the execution, delivery and
performance by any Acquired Company of this


21







--------------------------------------------------------------------------------




Agreement and each of the Ancillary Agreements to which the Company will be a
party or the consummation of the transactions contemplated hereby or thereby,
except for (i) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware and (ii) such filings as may be required by any
applicable federal or state securities or “blue sky” laws.
Section 4.4    Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company consists of (a) 23,000,000 shares of Common Stock,
of which an aggregate of 11,297,597 shares are issued and outstanding, and, of
such authorized shares of Common Stock, 16,300,000 are designated shares of
Series A Stock, of which 8,786,572 shares are issued and outstanding and (b)
7,500,000 shares of Preferred Stock, of which 7,500,000 shares are issued and
outstanding. Except for the Capital Stock and as set forth in Section 4.4 of the
Disclosure Schedule, there are not outstanding any: (i) shares of capital stock
or other equity or ownership interests of the Company; (ii) options, warrants or
other interests convertible into or exchangeable or exercisable for shares of
capital stock or other equity or ownership interests of the Company; (iii) stock
appreciation rights, phantom stock or other equity equivalents or equity-based
awards or rights; or (iv) bonds, debentures or other Indebtedness of the Company
having the right to vote or that are convertible or exchangeable for securities
of the Company having the right to vote. Each outstanding share of capital stock
of the Company is duly authorized, validly issued, fully paid and nonassessable.
All of the aforesaid shares or other equity or ownership interests have been
offered, sold and delivered by the Company in compliance with all applicable
federal and state securities Laws. Except for rights granted to Buyer and Merger
Sub under this Agreement, there are no outstanding obligations of the Company to
issue, sell or transfer or repurchase, redeem or otherwise acquire, or that
relate to the holding, voting or disposition of, or that restrict the transfer
of, the issued or unissued capital stock or other equity or ownership interests
of the Company.
Section 4.5    Subsidiaries. The Company’s only Subsidiary is Qvidian UK
Limited, a private limited company, organized under the laws of England and
Wales (“Qvidian UK”).  The Company holds of record and owns beneficially all of
the outstanding equity securities of Qvidian UK.  Except than with respect to
Qvidian UK, neither the Company nor Qvidian UK controls directly or indirectly
or has any direct or indirect equity participation in any other Organization. 
Except with respect to Qvidian UK, neither the Company nor Qvidian UK owns or
has any right to acquire, directly or indirectly, any outstanding capital stock
of, partnership interest, joint venture interest, equity participation or other
security or interest in, any Person.
Section 4.6    Financial Statements. The Company has delivered to Buyer and
Merger Sub true and complete copies of the following financial statements
(collectively, the “Financial Statements”):
(i)    audited consolidated balance sheets of the Company as of December 31,
2016 and December 31, 2015 and consolidated statements of income and cash flows
for each of the years then ended;
(ii)    an unaudited consolidated balance sheet of the Company as of September
30, 2017 (the “Base Balance Sheet”); and


22







--------------------------------------------------------------------------------




(iii)    unaudited consolidated statements of income and cash flows for the nine
(9) month period ended as of the date of the Base Balance Sheet.
Subject to the absence of footnotes and year-end audit adjustments with respect
to any unaudited Financial Statements, the Financial Statements have been
prepared in accordance with GAAP, consistently applied, and present fairly in
all material respects the financial condition of the Acquired Companies and
results of the Acquired Companies’ operations at and for the periods presented.
(b)    The Acquired Companies do not have any liabilities that are of the type
that would be set forth on the consolidated balance sheet of the Company
prepared in accordance with GAAP other than those (i) reflected in, reserved
against or otherwise described in the Base Balance Sheet, (ii) incurred in the
ordinary course of business since the date of the Base Balance Sheet or (iii)
Transaction Expenses or Closing Indebtedness.
(c)    The Company has established and maintains a system of “internal controls
over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurance (i) regarding the
reliability of the Company's financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, (ii) that
receipts and expenditures of the Company are being made only in accordance with
the authorization of the Company's management and directors, and (iii) regarding
prevention or timely detection of the unauthorized acquisition, use or
disposition of the Company's assets that could have a material effect on the
Company's financial statements.
Section 4.7    Absence of Certain Changes or Events. Since the date of the Base
Balance Sheet until the date of this Agreement:
(a)    there has been no change in the condition, assets or business of the
Acquired Companies, except such changes that have not had or would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect;
(b)    no Acquired Company has amended or otherwise changed its certificate of
incorporation or bylaws or similar organizational documents;
(c)    there has been no reclassification, combination, split, subdivision or
redemption, or purchase, directly or indirectly, of any of the Company’s capital
stock, except for the repurchase of Capital Stock issued under the Equity
Incentive Plan;
(d)    no Acquired Company has acquired any corporation, partnership, limited
liability company or other business organization, or entered into any joint
venture, strategic alliance, exclusive dealing, noncompetition or similar
Contract or arrangement;
(e)    no Acquired Company has commenced or settled any Action;
(f)    change in any tax election or method of tax accounting, filing of any
amended income or other Tax Return, consent to any waiver or extension of any
applicable statute of


23







--------------------------------------------------------------------------------




limitations with respect to Taxes, or any settlement or final determination of
any tax audit, claim, investigation, litigation or other proceeding or
assessment;
(g)    no Acquired Company has incurred any Indebtedness or issued any debt
securities or assumed, guaranteed or endorsed, or otherwise become responsible
for, the indebtedness of any Person, or made any loans or advances, except for
amounts borrowed under the Company’s existing revolving line of credit, or in
the ordinary course of business consistent with past practice; and
(h)    no Acquired Company has, except for the Merger, adopted a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization.
Section 4.8    Compliance with Law; Permits.
(a)    Each Acquired Company is in compliance in all material respects with all
Laws applicable to it. Since January 1, 2015, no Acquired Company has received
notice (in writing), order, inquiry, investigation, complaint or other
communication from any Governmental Authority or any other Person that the
Company is not in compliance in all material respects with any Law applicable to
it.
(b)    Section 4.8(b) of the Disclosure Schedule sets forth a true and complete
list of all material permits, licenses, franchises, approvals, certificates,
consents, waivers, concessions, exemptions, orders, registrations, notices or
other authorizations of any Governmental Authority necessary for each of the
Acquired Companies to own, lease and operate its properties and to carry on its
business as currently conducted (the “Permits”). Each Acquired Company is in
compliance in all material respects with all such Permits applicable to such
Acquired Company.
Section 4.9    Litigation. As of the date hereof: (a) there is no Action (except
for any Actions commenced by Persons or Governmental Authorities that could not
reasonably be expected to result in a liability or loss to the Acquired
Companies of more than $100,000 individually or in the aggregate, after giving
effect to any amounts reasonably expected to be recovered) pending or, to the
Knowledge of the Company, threatened against any of the Acquired Companies; (b)
there is no Action pending or, to the Knowledge of the Company, threatened
against any of the Acquired Companies seeking to prevent, hinder, modify, delay
or challenge the transactions contemplated by this Agreement or the Ancillary
Agreements; and (c) there is no outstanding order, writ, judgment, injunction,
decree, determination or award of, or pending or, to the Knowledge of the
Company, threatened investigation by, any Governmental Authority relating to any
of the Acquired Companies, any of their respective properties or assets or the
transactions contemplated by this Agreement or the Ancillary Agreements.
Section 4.10    Employee Benefit Plans.
(a)    Section 4.10(a) of the Disclosure Schedule sets forth a true and complete
list of all material employee benefit plans (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) and all
bonus, commission, stock option,


24







--------------------------------------------------------------------------------




stock purchase, restricted stock, incentive, deferred compensation, retiree
medical or life insurance, supplemental retirement, severance or other material
benefit plans, programs or arrangements, and all employment, termination,
severance or change in control contracts or agreements to which any Acquired
Company is a party, with respect to which any Acquired Company has any liability
or which are maintained, contributed to or sponsored by any Acquired Company for
the benefit of any current or former employee, officer or director of any
Acquired Company (each a “Plan” and, collectively, the “Plans”).
(b)    The Company has furnished or made available to Buyer a true and complete
copy of (to the extent applicable): (i) each material document embodying or
governing each such Plan, (ii) the most recent summary plan description and
material modifications thereto, (iii) the most recently filed Internal Revenue
Service (“IRS”) Form 5500 and (iv) the most recently prepared actuarial report
and financial statement, if any, in connection with each such Plan.
(c)    Each Plan is either (i) maintained in the United States and is subject
only to the Laws of the United States or a political subdivision thereof or (ii)
maintained in the United Kingdom and is subject only to the Laws of England and
Wales or a political subdivision thereof.
(d)    Each Plan intended to be qualified under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS regarding its
qualification thereunder or may rely on an opinion letter issued by the IRS with
respect to a prototype plan adopted in accordance with the requirements for such
reliance, or has time remaining for application to the IRS for a determination
of the qualified status of such Plan for any period for which such Plan would
not otherwise be covered by an IRS determination.
(e)    Neither any Plan nor any employee benefit plan maintained by any ERISA
Affiliate is subject to Title IV of ERISA or Section 412 of the Code or is a
“multiemployer plan,” as defined in Section 3(37) of ERISA.
(f)    Each Plan is now, and within the past six years, has been operated in all
material respects in accordance with its terms and the requirements of all
applicable Laws, including ERISA and the Code. Each Acquired Company has
performed in all material respects all obligations required to be performed by
it and is not in any material respect in default under or in violation under any
Plan. No Action is pending or, to the Knowledge of the Company, threatened in
writing with respect to any Plan, other than claims for benefits in the ordinary
course.
(g)    None of the Plans provides health care or any other non-pension benefits
to any employees after their employment is terminated (other than as required by
Part 6 of Subtitle B of Title I of ERISA or similar state law).
(h)    Each Plan that constitutes in any part a nonqualified deferred
compensation plan within the meaning of Section 409A of the Code has been
operated and maintained in operational and documentary compliance in all
material respects with Section 409A of the Code and applicable guidance
thereunder.


25







--------------------------------------------------------------------------------




(i)    Neither the execution and delivery of this Agreement, the shareholder
approval of this Agreement, nor the consummation of the transactions
contemplated hereby will result in any “parachute payment” as defined in Section
280G(b)(2) of the Code (whether or not such payment is considered to be
reasonable compensation for services rendered).
Section 4.11    Labor and Employment Matters.
(a)    No Acquired Company is a party to any labor or collective bargaining
Contract that pertains to employees of the Acquired Companies. To the Company’s
Knowledge, there are no organizing activities or collective bargaining
arrangements pending or under discussion with any labor organization or group of
employees of the Acquired Companies. There is no labor dispute, strike,
controversy, slowdown, work stoppage or lockout against or affecting any of the
Acquired Companies.
(b)    No Unfair Labor Practice (as defined in the National Labor Relations Act)
or labor charge or complaint is pending or, to the Knowledge of the Company,
threatened in writing with respect to any Acquired Company before the National
Labor Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Authority.
(c)    No Acquired Company is a party to, or otherwise bound by, any consent
decree with, or citation by, any Governmental Authority relating to employees or
employment practices. Since January 1, 2017, no Acquired Company has received
any written notice of intent by any Governmental Authority responsible for the
enforcement of labor or employment Laws to conduct an investigation relating to
such Acquired Company and, to the Knowledge of the Company, no such
investigation is in progress.
(d)    The representations and warranties set forth in this Section 4.11 shall
constitute the only representations and warranties of the Acquired Companies
with respect to employment and labor matters.
Section 4.12    Title to and Condition of Assets.
(a)    The Acquired Companies have valid title to or a valid leasehold interest
in all of their respective material assets, including all of the material assets
reflected on the Base Balance Sheet or acquired in the ordinary course of
business since the date of the Base Balance Sheet, except those sold or
otherwise disposed of since the date of the Base Balance Sheet in the ordinary
course of business consistent with past practice. None of the material assets
owned or leased by the Acquired Companies are subject to any Encumbrance, other
than (i) liens for current taxes and assessments not yet past due, (ii)
mechanics’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens arising
in the ordinary course of business of the Company consistent with past practice,
(iii) non-exclusive licenses granted in the ordinary course of business and (iv)
any such matters of record, Encumbrances and other imperfections of title that
do not, individually or in the aggregate, materially impair the continued
ownership, use and operation of the assets to which they relate in the business
of the Company as currently conducted (collectively, “Permitted Encumbrances”).


26







--------------------------------------------------------------------------------




(b)    All tangible assets owned or leased by the Acquired Companies have been
maintained in all material respects in accordance with generally accepted
industry practice and are in all material respects in good operating condition
and repair, ordinary wear and tear excepted.
This Section 4.12 does not relate to real property or interests in real
property, such items being the subject of Section 4.13, or to Intellectual
Property, such items being the subject of Section 4.14.
Section 4.13    Real Property. None of the Acquired Companies has any Owned Real
Property. Section 4.13 of the Disclosure Schedule sets forth a true and complete
list of all Leased Real Property. Each Acquired Company has valid and binding
leasehold title to all Leased Real Property purported to be leased by such
Acquired Company, in each case, free and clear of all Encumbrances, except
Permitted Encumbrances. No parcel of Leased Real Property is subject to any
governmental decree or order to be sold or is being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefore, nor, to the Knowledge of the Company, has any such condemnation,
expropriation or taking been proposed. All leases of Leased Real Property and
all amendments and modifications thereto are in full force and effect, and there
exists no default under any such lease by any Acquired Company or, to the
Company’s Knowledge, any other party thereto, nor any event which, with notice
or lapse of time or both, would constitute a default thereunder by an Acquired
Company or, to the Company’s Knowledge, any other party thereto. All structures
on Leased Real Property are adequately maintained and are in good operating
condition and repair, ordinary wear and tear excepted, for the requirements of
the business of the Acquired Companies as currently conducted.
Section 4.14    Intellectual Property.
(a)    Section 4.14 of the Disclosure Schedule sets forth a true and complete
list of all registered Marks, Patents and registered Copyrights, including any
pending applications to register any of the foregoing, owned (in whole or in
part) by the Acquired Companies (collectively, “Company Registered IP”). To the
Knowledge of Company, all Company Registered IP (other than patent applications
or applications to register trademarks or copyrights) is subsisting, valid and
enforceable, and no Acquired Company has received any written notice or claim
challenging the validity or enforceability of any Company Registered IP. Each
item of Company Registered IP has been duly maintained, is not expired,
abandoned or cancelled, except for any issuances, registrations or applications
for any Company Registered IP that any Acquired Company has permitted to expire
or be abandoned or be cancelled in its reasonable business judgment. To the
Knowledge of the Company, no Company Registered IP is now involved in any
interference, reissue, reexamination, opposition, and, except as noted in the
preceding sentence, in any cancellation or similar proceeding and, to the
Knowledge of the Company, no such action is or has been threatened with respect
to any of the Company Registered IP.
(b)    The Acquired Companies own, free and clear of any and all Encumbrances
(other than Permitted Encumbrances), all Company Registered IP purported to be
owned by such


27







--------------------------------------------------------------------------------




Acquired Company. No Acquired Company has received any written notice or claim
challenging such Acquired Company’s ownership of any of any Company Registered
IP.
(c)    Each Acquired Company has taken reasonable security measures to protect
the secrecy of all information that constitutes a Trade Secret of such Acquired
Company.
(d)    The conduct by the Acquired Companies and their respective businesses as
currently conducted does not infringe upon or misappropriate any Intellectual
Property of any third party. No Acquired Company has received any written notice
or claim asserting that any such infringement or misappropriation is occurring
or has occurred. To the Knowledge of the Acquired Companies, no third party is
infringing or misappropriating any Intellectual Property owned by the Acquired
Companies in a material manner. Notwithstanding anything to the contrary in this
Agreement, this Section 4.14(d) provides the sole and exclusive representations
and warranties of the Company with respect to infringement of any Intellectual
Property of any other Person.
(e)    Section 4.14(e)(1) of the Disclosure Schedule sets forth a complete and
accurate list of all written agreements under which a third party is granting to
the Acquired Companies any material right under or with respect to any
Intellectual Property owned by such third party that is used in connection with
the businesses of the Acquired Companies as such business is currently
conducted, other than agreements for commercially available software that are
made available for a fee of no more than Twenty Thousand Dollars ($20,000) per
year , indicating for each the title and the parties thereto. The Acquired
Companies are in compliance with all material obligations of each agreement set
forth on Section 4.14(e)(1). Section 4.14(e)(2) of the Disclosure Schedule sets
forth a complete and accurate list of all written agreements under which any
Acquired Company grants any rights under any Intellectual Property owned by such
Acquired Company to a third party, other than agreements containing
non-exclusive licenses granted by the Acquired Companies in the ordinary course
of business.
(f)    All current employees and contractors, and to the Company’s Knowledge,
all former employees and contractors, of each Acquired Company who have
contributed to the development of the Acquired Companies’ products or services
have executed written instruments with an Acquired Company that assign to such
Acquired Company all right, title and interest in and to any and all (i)
inventions, improvements, ideas, discoveries, writings and other works of
authorship, and information relating to the businesses of the Acquired Companies
and (ii) Intellectual Property relating thereto.
(g)    Each Acquired Company has taken commercially reasonable steps to ensure
that all software used by such Acquired Company is free of any disabling codes
or instructions, and any virus or other intentionally created, undocumented
contaminant, that is intended to be used to, access, modify, delete, damage or
disable any of internal computer systems (including hardware, software,
databases and embedded control systems) of such Acquired Company in a manner
adverse to such Acquired Company. Each Acquired Company has taken reasonable
steps to safeguard such systems and restrict unauthorized access thereto.
Section 4.15    Taxes.


28







--------------------------------------------------------------------------------




(a)    Each Acquired Company has prepared and timely filed (including
extensions) all income Tax Returns and all other material Tax Returns required
to be filed by it.
(b)    Each Acquired Company has paid all income and other material Taxes due
and owing by it (whether or not shown on any Tax Return).
(c)    No written claim has been made by any Taxing Authority in any
jurisdiction where an Acquired Company does not file Tax Returns that it is or
may be subject to Tax by that jurisdiction.
(d)    No Acquired Company has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency where such waiver or extension has not lapsed.
(e)    No Acquired Company is currently a party to any Action by any Taxing
Authority, nor does the Company have written notice of any pending Action by any
Taxing Authority.
(f)    All deficiencies asserted or assessments made against the Acquired
Companies as a result of any examinations by any Taxing Authority have been
fully paid.
(g)    There are no Encumbrances for Taxes, other than Encumbrances for current
Taxes not yet due and payable, upon the assets of the Acquired Companies.
(h)    No Acquired Company is a party to or bound by any Tax indemnity, Tax
sharing or Tax allocation agreement, excluding any agreement entered into in the
ordinary course of business, the principal purpose of which is unrelated to
Taxes.
(i)    No Acquired Company is a party to or bound by any closing agreement or
offer in compromise with any Taxing Authority.
(j)    No Acquired Company has been a member of an affiliated group of
corporations, within the meaning of Section 1504 of the Code, or a member of a
combined, consolidated or unitary group for state, local or foreign Tax purposes
(other than group, the common parent of which was the Company). The Acquired
Companies do not have any liability for Taxes of any Person other than the
Acquired Companies under Treasury Regulations Section 1.1502-6 or any
corresponding provision of state, local or foreign income Tax Law, as transferee
or successor, by contract or otherwise, in each case other than pursuant to the
customary provisions of an agreement entered into in the ordinary course of
business the primary purpose of which is not related to Taxes, such as leases,
licenses or credit agreements.
The representations and warranties set forth in this Section 4.15 shall
constitute the Acquired Companies’ only representations and warranties with
respect to Taxes and the Company makes no representation or warranty regarding
the amount, value or condition of, or any limitation on, any Tax asset or
attribute of the Acquired Companies, including to net operating losses (each, a


29







--------------------------------------------------------------------------------




“Tax Attribute”), or the ability of Buyer or any of its Affiliates (including
the Surviving Company) to utilize such Tax Attributes after the Closing.
Section 4.16    Environmental Matters. Each Acquired Company is in material
compliance with all applicable Environmental Laws and has obtained and is in
material compliance with all Environmental Permits. No Acquired Company has
received any written notice from a Governmental Authority or other Person
alleging that such Acquired Company has any liability under any Environmental
Law or is not in compliance with any Environmental Law.
Section 4.17    Material Contracts.
(a)    Except as set forth in Section 4.17 of the Disclosure Schedule, no
Acquired Company is a party to:
(i)    any Contract that limits, or purports to limit, the ability of such
Acquired Company to compete in any line of business or with any Person or in any
geographic area or during any period of time, or that restricts the right of
such Acquired Company to sell to or purchase from any Person, or that grants the
other party or any third person “most favored nation” status or any type of
special discount rights, or that grants exclusive rights to a third party;
(ii)    any Contract relating to or evidencing Indebtedness;
(iii)    any redemption or purchase agreements or other agreements affecting or
relating to the capital stock of any Acquired Company, including, without
limitation, any agreement with any stockholder of the Company which includes
registration rights, voting arrangements, operating covenants or similar
provisions;
(iv)    any pension, profit sharing, retirement or equity incentive plans;
(v)    any joint venture or partnership agreement or other agreement which
involves a sharing of revenues, profits, losses, costs or liabilities by any
Acquired Company with any other Person (other than another Acquired Company);
(vi)    any employment Contract that involves payment of severance;
(vii)    any Contract for the purchase of any debt or equity security or other
ownership interest of any Person, or for the issuance of any debt or equity
security or other ownership interest, or the conversion of any obligation,
instrument or security into debt or equity securities or other ownership
interests of, any Acquired Company; or
(viii)    any other Contract, whether or not made in the ordinary course of
business, that includes an annual contract value in excess of $50,000.
(b)    Each of the contracts set forth in Section 4.17 of the Disclosure
Schedule (the “Material Contracts”) is in full force and effect and is the
legal, valid and binding obligation of


30







--------------------------------------------------------------------------------




the applicable Acquired Company, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in a proceeding at Law or in equity). The Company has made available
or delivered to Buyer true and complete copies of all written Material
Contracts.
Section 4.18    Customers. Section 4.18 of the Disclosure Schedules sets forth
the name of each customer of the Acquired Companies that represents annual
contract value of at least $50,000 during (a) the twelve- (12-) month period
ending December 31, 2016 and (b) the nine (9-) month period ending September 30,
2017 (collectively, the “Material Customers”). No Material Customer has canceled
or otherwise terminated its relationship with the Acquired Companies, or
materially decreased its usage or purchase of the services or products of the
Acquired Companies and the Company has not received any written notice, and, to
the Company’s Knowledge, has no reason to believe, that any of its Material
Customers intends to cease to use its products or services or to otherwise
terminate or materially reduce its relationship with the Company.
Section 4.19    Affiliate Interests and Transactions. Except as set forth in
Section 4.19 of the Disclosure Schedules, to the Company’s Knowledge, no Related
Party of the Acquired Companies: (a) owns, directly or indirectly, any equity or
other financial or voting interest in any material supplier, licensor, lessor,
distributor, independent contractor or customer of the Acquired Companies; (b)
owns, directly or indirectly, or has any interest in any property (real or
personal, tangible or intangible) that an Acquired Company uses in its business;
or (c) has any financial interest in any transaction with an Acquired Company or
involving any assets or property of an Acquired Company, other than (i)
transactions conducted in the ordinary course of business at prevailing market
prices and on prevailing market terms and (ii) transactions in connection with a
Related Party’s employment with the Acquired Companies.
Section 4.20    Insurance. A true and complete copy of all casualty, directors
and officers liability, general liability, product liability and all other types
of insurance maintained by the Acquired Companies, together with the carriers
and liability limits for each such policy has previously been provided or made
available to Buyer. All such policies are in full force and effect, and all
premiums with respect thereto have been paid to the extent due. No written
notice of cancellation, termination or reduction of coverage has been received
by an Acquired Company with respect to any such policy.
Section 4.21    Brokers. Except as set forth in Section 4.21 of the Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the Acquired
Companies.
Section 4.22    Bank Accounts; Powers of Attorney. The Company has previously
provided or made available to Buyer a true and complete list of (a) all bank
accounts or safe deposit boxes under the control or for the benefit of the
Acquired Companies and (b) the names of all persons authorized to draw on or
have access to such accounts and safe deposit boxes.


31







--------------------------------------------------------------------------------




Section 4.23    No Additional Representations.
(a)    Except as otherwise expressly set forth in this ARTICLE IV, the Company
expressly disclaims any representations or warranties of any kind or nature,
express or implied, including any representations or warranties as to the
Acquired Companies, their respective businesses and affairs or the transactions
contemplated by this Agreement.
(b)    Without limiting the generality of the foregoing, neither the Company nor
any representative of the Company, nor any of its employees, officers, directors
or stockholders, has made, and shall not be deemed to have made, any
representations or warranties in the materials relating to the business and
affairs of the Acquired Companies that have been made available to Buyer or
Merger Sub, including due diligence materials, or in any presentation of the
business and affairs of the Acquired Companies by the management of the Company
or others in connection with the transactions contemplated hereby, and no
statement contained in any of such materials or made in any such presentation
shall be deemed a representation or warranty hereunder or otherwise or deemed to
be relied upon by Buyer or Merger Sub in executing, delivering and performing
this Agreement and the transactions contemplated hereby. It is understood that
any cost estimates, projections or other predictions, any data, any financial
information or any memoranda or offering materials or presentations, including
but not limited to, any offering memorandum or similar materials made available
by the Company and its representatives, are not and shall not be deemed to be or
to include representations or warranties of the Company, and are not and shall
not be deemed to be relied upon by Buyer or Merger Sub in executing, delivering
and performing this Agreement and the transactions contemplated hereby.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
Buyer and Merger Sub hereby represent and warrant to the Company as follows:
Section 5.1    Organization. Each of Buyer and Merger Sub is (i) a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has full corporate power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted and (ii) duly qualified or licensed as a foreign corporation to
do business, and is in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for any such failures to
be so qualified or licensed and in good standing that would not, individually or
in the aggregate, have a material adverse effect.
Section 5.2    Authority and Enforceability. Each of Buyer and Merger Sub has
full corporate power and authority to execute and deliver this Agreement and
each of the Ancillary Agreements to which it will be a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer and Merger
Sub of this Agreement and each of the Ancillary Agreements to which it will be a
party and the consummation by Buyer and Merger Sub of the transactions
contemplated


32







--------------------------------------------------------------------------------




hereby and thereby have been duly and validly authorized by the Boards of
Directors of Buyer and Merger Sub and by Buyer as the sole stockholder of Merger
Sub. No other corporate proceedings on the part of Buyer or Merger Sub are
necessary to authorize this Agreement or any Ancillary Agreement or to
consummate the transactions contemplated hereby or thereby. This Agreement has
been, and upon their execution each of the Ancillary Agreements to which Buyer
or Merger Sub will be a party will have been, duly and validly executed and
delivered by Buyer and Merger Sub, as applicable. This Agreement constitutes,
and upon their execution each of the Ancillary Agreements to which Buyer or
Merger Sub will be a party will constitute, the legal, valid and binding
obligations of Buyer and Merger Sub, as applicable, enforceable against Buyer
and Merger Sub, as applicable, in accordance with their respective terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).
Section 5.3    No Conflict; Required Filings and Consents.
(a)    The execution, delivery and performance by each of Buyer and Merger Sub
of this Agreement and each of the Ancillary Agreements to which it will be a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not:
(i)    conflict with or violate the certificate of incorporation or bylaws of
Buyer or Merger Sub;
(ii)    conflict with or violate any Law applicable to Buyer or Merger Sub or by
which any property or asset of Buyer or Merger Sub is bound or affected; or
(iii)    result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under or require any
consent of any Person pursuant to, any material note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise, instrument, obligation or other
Contract to which Buyer or Merger Sub is a party or by which Buyer or Merger Sub
or any of their respective properties, assets or rights are bound or affected;
except in the case of clauses (ii) and (iii), as to matters that could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer or Merger Sub to perform its obligations
under this Agreement or the Ancillary Agreements to which it will be a party.
(b)    Neither Buyer nor Merger Sub is required to file, seek or obtain any
notice, authorization, approval, order, permit or consent of or with any
Governmental Authority in connection with the execution, delivery and
performance by Buyer and Merger Sub of this Agreement and each of the Ancillary
Agreements to which it will be party or the consummation of the transactions
contemplated hereby or thereby, except for (i) the filing of the Certificate of
Merger with the Secretary of State of the State of Delaware, (ii) any filings
required to be made under the HSR Act and any foreign antitrust laws, and (iii)
such filings as may be required by any applicable federal or state securities or
“blue sky” laws.


33







--------------------------------------------------------------------------------




Section 5.4    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Buyer or Merger Sub.
Section 5.5    Litigation. There is no Action pending against or, to the
knowledge of Buyer, threatened in writing against or affecting Buyer before any
court of arbitrator or any governmental body, agency or official which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.
Section 5.6    Financing. Buyer and Merger Sub have sufficient
currently-available funds on hand to consummate the Merger and perform all of
their respective obligations under this Agreement, including, without
limitation, to pay the Merger Consideration pursuant to the terms of this
Agreement.
Section 5.7    Formation and Ownership of Merger Sub; No Prior Activities.
(a)    Merger Sub was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement. All of the issued and outstanding
capital stock of Merger Sub is validly issued, fully paid and non-assessable and
is owned, beneficially and of record, by Buyer free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, stockholder
agreements, limitations on Buyer’s voting rights, charges and other encumbrances
of any nature whatsoever.
(b)    As of the date hereof and as of the Effective Time, except for
(i) obligations or liabilities incurred in connection with its incorporation or
organization and (ii) this Agreement and any other agreements or arrangements
contemplated by this Agreement or in furtherance of the transactions
contemplated hereby, Merger Sub has not incurred, directly or indirectly,
through any of its Subsidiary or Affiliates, any obligations or liabilities or
engaged in any business activities of any type or kind whatsoever or entered
into any agreements or arrangements with any Person.
Section 5.8    Inspection; No Other Representations.
(a)    Each of Buyer and Merger Sub is an informed and sophisticated Person, and
has engaged expert advisors experienced in the evaluation and acquisition of
companies such as the Company as contemplated hereunder. Each of Buyer and
Merger Sub has undertaken such investigation and has been provided with and has
evaluated such documents and information as it has deemed necessary to enable it
to make an informed and intelligent decision with respect to the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby. Buyer and Merger Sub acknowledge and agree that they are relying
exclusively on the representations set forth in ARTICLE IV and they are not
relying on any other statements or documents.
(b)    Without limiting the generality of the foregoing, Buyer acknowledges that
(i) neither the Acquired Companies nor any Securityholder makes any
representation or warranty with respect to (A) any projections, estimates or
budgets delivered to or made available to Buyer


34







--------------------------------------------------------------------------------




of future revenues, future results of operations (or any component thereof),
future cash flows or future financial condition (or any component thereof) of
the Surviving Company and its Subsidiary or the future business and operations
of the Surviving Company or any of its Subsidiary or (B) any other information
or documents made available to Buyer or its counsel, accountants or advisors
with respect to the Company, its Subsidiary or any of their respective
businesses, assets, liabilities or operations, except as expressly set forth in
this Agreement, and (ii) Buyer has not relied and will not rely upon any of the
information described in subclauses (A) and (B) of clause (i) above in
executing, delivering and performing this Agreement and the transactions
contemplated hereby or any other information, representation or warranty except
those representations or warranties set forth in ARTICLE IV hereof in
negotiating, discussing, executing, delivering and performing this Agreement and
the transactions contemplated hereby.
ARTICLE VI    
COVENANTS
Section 6.1    Conduct of Business Prior to the Closing. Between the date of
this Agreement and the earlier of the date of termination of this Agreement or
the Closing Date, unless Buyer shall otherwise consent to in writing (such
consent not to be unreasonably withheld, delayed or conditioned), the business
of the Acquired Companies shall be conducted only in the ordinary course of
business consistent with past practice. By way of amplification and not
limitation, between the date of this Agreement and the earlier of the date of
termination of this Agreement or the Closing Date, none of the Acquired
Companies shall, except as set forth on Schedule 6.1 of the Disclosure
Schedules, do, or propose to do, directly or indirectly, any of the following
without the prior written consent of Buyer (such consent not to be unreasonably
withheld, delayed or conditioned):
(a)    amend or otherwise change its certificate of incorporation or bylaws or
applicable organizational documents;
(b)    issue, sell, pledge, dispose of or otherwise subject to any Encumbrance
(other than any Permitted Encumbrance) (i) any shares of capital stock of the
Company, or any warrants, convertible securities or other rights of any kind to
acquire any such shares, or any other ownership interest in the Company, except
for the issuance of options in the ordinary course of business or issuance of
shares upon the exercise of options or warrants outstanding as of the date of
this Agreement or (ii) any properties or assets of the Acquired Companies having
a value in excess of One Hundred Thousand Dollars ($100,000), other than in
connection with the incurrence of Indebtedness otherwise permitted hereunder or
in connection with sales or transfers of inventory or accounts receivable in the
ordinary course of business consistent with past practice;
(c)    reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock;
(d)    acquire any corporation, partnership, limited liability company or other
business organization or material assets;


35







--------------------------------------------------------------------------------




(e)    except for the Merger, adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company;
(f)    make any loans or advances to any Person (other than in the ordinary
course of business);
(g)    authorize, or make any commitment with respect to, any single capital
expenditure outside the ordinary course of business or that is in excess of
$100,000, or enter into any lease of real or personal property or any renewals
thereof outside the ordinary course of business;
(h)    except as required by Law and as set forth on Section 6.1(h) of the
Disclosure Schedule, make, change or revoke any Tax election, change an annual
accounting period, adopt or change any accounting method, file any amended
income or other Tax Return, enter into any closing agreement, settle any Tax
claim or assessment relating to the Company, consent to any extension or waiver
of the limitation period applicable to any Tax claim or assessment relating to
the Company;
(i)    increase the compensation payable or to become payable or the benefits
provided to its directors, officers or employees, except for (i) under any bonus
plans previously approved by the board of directors of the Company or (ii)
normal merit and cost of living increases consistent with past practice and
except for retention, performance or similar bonuses not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate, or establish, adopt, enter
into or amend any Plan, other than as may be required by any Governmental
Authority or to comply with any applicable Laws;
(j)    commence or settle any material Action other than Actions relating to the
collection of uncollected accounts receivable; or
(k)    enter into any agreement, or otherwise make a commitment to do any of the
foregoing.
Section 6.2    No Solicitations.
(a)    Except as otherwise provided herein, unless and until this Agreement
shall have been terminated in accordance with its terms, the Company shall not,
directly or indirectly, initiate, solicit, encourage, facilitate or continue any
inquiries or the making or implementation of any Acquisition Proposal.
(b)    The Company will not, and will take such action as is necessary to direct
that its directors, officers, employees, advisors, representatives and agents do
not, directly or indirectly, (i) discuss, negotiate, undertake, authorize,
recommend, propose or enter into, either as the proposed surviving, merged,
acquiring or acquired corporation, any Acquisition Proposal, (ii) facilitate,
encourage, solicit, continue or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Proposal,
(iii) furnish or cause to be furnished, to


36







--------------------------------------------------------------------------------




any Person or entity, any information concerning the business, operations,
properties or assets of the Company in connection with an Acquisition Proposal,
or (iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt by any other Person or entity to
do or seek any of the foregoing.
(c)    The Company shall, and shall direct its representatives to, immediately
cease and cause to be terminated any existing discussions or negotiations with
any persons or entities (other than Buyer and Merger Sub) conducted heretofore
with respect to any of the foregoing. The Company agrees not to release any
third party from the confidentiality provisions of any agreement to which the
Company is a party.
Section 6.3    Notification of Certain Matters. The Company shall give prompt
written notice to Buyer of the occurrence or non-occurrence of any event or
condition that would reasonably be expected to result in the nonfulfillment of
any of the conditions to Buyer’s and Merger Sub’s obligations hereunder as set
forth in Section 8.3(a). Buyer shall give prompt written notice to the Company
of the occurrence or non-occurrence of any event or condition that would
reasonably be expected to result in the nonfulfillment of any of the conditions
to the Company’s obligations hereunder as set forth in Section 8.2(a).
Section 6.4    Takeover Statutes. If any state takeover statute or similar Law
shall become applicable to the transactions contemplated by this Agreement or
the Ancillary Agreements, the Company and the Company Board shall grant such
approvals and take such actions as are necessary so that the transactions
contemplated hereby or thereby may be consummated as promptly as practicable on
the terms contemplated hereby or thereby and otherwise act to eliminate the
effects of such statute or regulation on the transactions contemplated hereby or
thereby.
Section 6.5    Confidentiality. Each of the parties hereto shall hold, and shall
cause its Representatives to hold, in confidence all documents and information
furnished to it by or on behalf of any other party to this Agreement in
connection with the transactions contemplated hereby pursuant to the terms of
the Mutual Non-Disclosure Agreement, dated October 10, 2017, between Buyer and
the Company (the “Confidentiality Agreement”), which shall continue in full
force and effect until the Closing Date. If for any reason this Agreement is
terminated prior to the Closing Date, the Confidentiality Agreement shall
nonetheless continue in full force and effect in accordance with its terms.
Section 6.6    Commercially Reasonable Efforts. Each of the Company, Buyer and
Merger Sub shall use its commercially reasonable efforts to take, or cause to be
taken, all appropriate actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the transactions contemplated by this Agreement and the
Ancillary Agreements as promptly as practicable, including to obtain from
Governmental Authorities and other Persons all consents, approvals,
authorizations, qualifications and orders as are necessary for the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements.


37







--------------------------------------------------------------------------------




Section 6.7    Public Announcements. Each of the parties shall consult with one
another before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law or listing agreement with or listing rule of a
national securities exchange or trading market or inter-dealer quotation system
(in which case, prior to making such disclosure, the disclosing party will (a)
deliver a draft of such press release or public statement to each other party,
and shall give each other party reasonable opportunity (but in no event less
than forty-eight (48) hours) to comment thereon prior to such disclosure and (b)
consider in good faith the reasonable comments of such other party).
Section 6.8    Indemnification.
(a)    From and after the Effective Time, Buyer and the Surviving Company shall,
to the fullest extent permitted under applicable Law, indemnify and hold
harmless the present and former directors and officers of the Acquired Companies
(each, an “Insured Party”) against all costs and expenses (including attorneys’
fees), judgments, fines, losses, claims, damages, liabilities and settlement
amounts paid in connection with any claim, action, suit, proceeding or
investigation based on the fact that such individual is or was a director or
officer of the Company and/or any of its Subsidiary and arising out of or
pertaining to any action or omission occurring at or prior to the Effective Time
(including the transactions contemplated hereby) (and shall pay any expenses in
advance of the final disposition of such action or proceeding to each Insured
Party to the fullest extent permitted under applicable Law, upon receipt from
the Insured Party for whom expenses are paid of any undertaking to repay such
amounts required under applicable Law). In the event of any such claim, action,
suit, proceeding or investigation, (i) Buyer and the Surviving Company shall pay
the reasonable fees and expenses of counsel selected by the Insured Parties,
which counsel shall be reasonably satisfactory to the Surviving Company,
promptly after statements therefor are received and (ii) Buyer and the Surviving
Company shall cooperate in the defense of any such matter; provided, however,
that neither Buyer nor the Surviving Company shall be liable for any settlement
effected without its prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that neither
Buyer nor the Surviving Company shall be obligated pursuant to this Section 6.8
to pay the fees and expenses of more than one counsel for all Insured Parties
per jurisdiction in any single action unless a conflict of interest precludes
the effective representation of more than one Insured Party with respect to the
applicable claim, action, suit, proceeding or investigation. Buyer and the
Surviving Company hereby acknowledge that present and former directors and
officers of the Insured Parties may have certain rights to indemnification,
advancement of expenses and/or insurance. From and after the Effective Time,
Buyer and the Surviving Company hereby agree that they are the indemnitors of
first resort (i.e., their obligations to the Insured Parties are primary and any
obligation of any secondary indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Insured
Parties are secondary).
(b)    Prior to the Effective Time, the Company shall purchase directors’ and
officers’ liability insurance coverage for the Company’s directors and officers
which shall


38







--------------------------------------------------------------------------------




provide such directors and officers with coverage for six (6) years following
the Effective Time of not less than the existing coverage under, and have other
terms not materially less favorable on the whole to, the insured persons than
the directors’ and officers’ liability insurance coverage presently maintained
by the Company. Buyer shall cause the Surviving Company and each of its
Subsidiary to refrain from taking any act that would cause such coverage to
cease to remain in full force and effect.
(c)    Each Insured Party to whom this Section 6.8 applies shall be third party
beneficiaries of this Section 6.8. The provisions of this Section 6.8 are
intended to be for the benefit of each Insured Party and his heirs. The
obligations under this Section 6.8 shall not be terminated or modified in such a
manner as to adversely affect any such Insured Party without his written
consent.
(d)    In the event Buyer or the Surviving Company or any of their respective
Subsidiaries (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Buyer or
the Surviving Company or any of their respective Subsidiaries assume the
obligations set forth in this Section 6.8.
Section 6.9    R&W Insurance. Buyer shall pay the full cost of obtaining the R&W
Insurance Policy, including, but not limited to, the premium, underwriting fee,
broker’s fee, taxes and any other fees and expenses.
Section 6.10    Reasonable Best Efforts. The Company and Buyer shall each use
its reasonable best efforts: (i) to avoid the entry of, or to have vacated or
terminated, any decree, order, or judgment that would restrain, prevent, delay,
unwind, declare void or unlawful, or otherwise prohibit the Closing and the
transactions contemplated hereby, including the Merger, including without
limitation defending through litigation on the merits any claim asserted in any
court by any Person; and (ii) to avoid or eliminate each and every impediment
under any antitrust, competition or trade regulation law that may be asserted by
any governmental authority with respect to the Closing and the transactions
contemplated hereby, including the Merger. Buyer’s obligations under this
Section 6.10 shall include, without limitation, (x) proposing, negotiating,
committing to and effecting, by consent decree, hold separate order, or
otherwise, the sale, divestiture or disposition of such assets or businesses of
Buyer (or any of its Subsidiary) and (y) otherwise taking or committing to take
actions that limit Buyer or its Subsidiary’s freedom of action with respect to,
or its ability to retain, one or more of its or its Subsidiary’s businesses,
product lines or assets, in each case as may be required in order to avoid the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order, or other order in any suit or proceeding, which would otherwise have the
effect of preventing, materially delaying, unwinding, declaring void or
unlawful, or otherwise prohibiting the Closing and the transactions contemplated
hereby, including the Merger. Buyer shall take such of the foregoing actions as
the Company may request. Buyer shall pay all fees in connection with obtaining
the consents, approvals or waivers referenced this Section.


39







--------------------------------------------------------------------------------




Section 6.11    Conflicts and Privilege. It is acknowledged by each of the
parties hereto that the Securityholder Representative or the Securityholders may
retain Goodwin Procter LLP (“Counsel”) to act as its counsel in connection with
the transactions contemplated hereby. Buyer and Merger Sub hereby agree that, in
the event that a dispute arises after the Closing between Buyer and Merger Sub,
on the one hand, and the Securityholder Representative or the Securityholders,
on the other hand, Counsel may represent the Securityholder Representative
and/or the Securityholders in such dispute even though the interests of the
Securityholder Representative and/or the Securityholders may be directly adverse
to Buyer, Merger Sub or the Company, and even though Counsel may have
represented the Company in a matter substantially related to such dispute, or
may be handling ongoing matters for Buyer, Merger Sub or the Company. Buyer and
Merger Sub further agree that, as to all communications among Counsel, the
Company, the Securityholders and the Securityholder Representative that relate
in any way to the transactions contemplated by this Agreement, the
attorney-client privilege and the expectation of client confidence belongs to
the Securityholder Representative and/or the Securityholders (as applicable) and
may be controlled by the Securityholder Representative and/or the
Securityholders and shall not pass to or be claimed by Buyer, Merger Sub or the
Company. Notwithstanding the foregoing, in the event that a dispute arises
between Buyer, Merger Sub or the Company and a third party other than a party to
this Agreement after the Closing, the Company may assert the attorney-client
privilege to prevent disclosure of confidential communications by Counsel to
such third party; provided, however, that the Company may not waive such
privilege without the prior written consent of the Securityholder
Representative.
Section 6.12    Stockholder Approval.
(a)    As soon as practicable following the execution of this Agreement, and in
any event within forty-eight (48) hours of the execution of this Agreement, the
Company shall obtain the Requisite Stockholder Consent.
(b)    This Agreement shall terminate automatically and without any action by
any party hereto if the Company does not deliver evidence of the Requisite
Stockholder Consent within forty-eight (48) hours of the execution of this
Agreement. In the event of termination of this Agreement as provided in this
Section 6.12, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Buyer, the Company, Merger Sub or the
Securityholders, or their respective officers, directors or stockholders, if
applicable; provided, however, that the provisions of this Section 6.12 and
ARTICLE XI hereof shall remain in full force and effect and survive any
termination of this Agreement pursuant to the terms of this Section 6.12.
ARTICLE VII    
TAX MATTERS
Section 7.1    Tax Returns.
(a)    Buyer shall prepare and timely file in accordance with past practice of
the Acquired Companies, or cause to be prepared and timely filed, all Tax
Returns of the Acquired


40







--------------------------------------------------------------------------------




Companies required to be filed after the Closing Date; provided, however, that
the Buyer shall prepare such Tax Returns consistent with Section 7.1(b) and
shall provide the Securityholder Representative with draft Tax Returns for the
Acquired Companies required to be prepared by Buyer pursuant to this Section 7.1
for any Pre-Closing Tax Period or Straddle Period at least twenty (20) days
prior to the due date for filing such Tax Returns for the Securityholder
Representative’s review and approval. Buyer shall, or shall cause the Acquired
Companies, to make all changes to such Tax Returns reasonably requested by the
Securityholder Representative.
(b)    Buyer shall, or shall cause the Surviving Company to (i) file a federal
income Tax Return of the Company for the Company’s taxable year ending on the
Closing Date pursuant to Treasury Regulations Section 1.1502-76(c) and (ii)
allocate all items accruing on the Closing Date to the Company’s taxable period
ending on the Closing Date pursuant to Treasury Regulations Section
1.1502-76(b)(1)(ii)(A)(1).
Section 7.2    Tax Controversies. Buyer and the Company agree to give written
notice to the Securityholder Representative of the receipt of any written notice
by Buyer or the Acquired Companies which involves the assertion of any Tax
Matter; provided, that the failure to give such notice shall not affect the
indemnification provided hereunder except to the extent the indemnifying party
has been materially prejudiced as a result of such failure. Notwithstanding
anything herein to the contrary, including Section 9.4, (i) the Securityholder
Representative will control the contest or resolution of any Tax Matter that
relates solely to a Pre-Closing Tax Period under this Agreement; provided, that
the Securityholder Representative will obtain the prior written consent of Buyer
(which consent will not be unreasonably withheld, delayed, or conditioned)
before entering into any settlement of a claim or ceasing to defend such claim
if, in Buyer’s reasonable judgment, such action could reasonably be expected to
adversely impact the liability of the Acquired Companies for Taxes for any
Taxable period (or portion thereof) beginning after the Closing Date; provided,
further, that Buyer will be entitled to participate in the defense of such claim
and to employ counsel of its choice for such purpose, the fees and expenses of
which separate counsel will be borne by Buyer, and (ii) with respect to any Tax
Matter for a Straddle Period, the Securityholder Representative and Buyer shall
jointly control such claim and neither the Securityholder Representative nor
Buyer shall enter into any settlement without the prior written consent of the
other party, which consent shall not be unreasonably withheld, delayed or
conditioned.
Section 7.3    Post-Closing Access and Cooperation. The parties shall cooperate
fully, as and to the extent reasonably requested by any other party, in
connection with the filing of Tax Returns for Pre-Closing Tax Period and
Straddle Period, obtaining Tax refunds (or credits) payable to the
Securityholders pursuant to Section 7.5(a) and any Tax Matter. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such Tax
Returns, Tax refunds or Tax Matters and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Each party shall provide to the others, within ten
(10) Business Days of the receipt thereof, any tax related communications and
notices it receives which may impact the other party’s Tax liability or filing
responsibilities.


41







--------------------------------------------------------------------------------




Section 7.4    Post-Closing Actions. Buyer and its Subsidiary and Affiliates
shall not amend any previously filed Tax Returns for a Pre-Closing Tax Period,
file Tax Returns for a Pre-Closing Tax Period in a jurisdiction where the
Company has not historically filed Tax Returns, initiate discussions or
examinations with Taxing Authorities regarding Taxes with respect to any
Pre-Closing Tax Period, make any voluntary disclosures with respect to Taxes for
Pre-Closing Tax Periods, change any accounting method or adopt any convention
that shifts taxable income from a period beginning (or deemed to begin) after
the Closing Date to a taxable period (or portion thereof) ending on or before
the Closing Date or shifts deductions or losses from a Pre-Closing Tax Period to
a period beginning (or deemed to begin) after the Closing Date, or otherwise
take any action that could reduce an amount payable under Section 7.5 or create
or increase an indemnity claim under this Agreement with respect to Taxes, in
each case, without the prior written consent of the Securityholder
Representative. In addition, neither Buyer nor any of its Affiliates shall make
any election under Section 338 or 336(e) of the Code or any state, local or
foreign law equivalent in respect of the transactions contemplated by this
Agreement.
Section 7.5    Refunds.
(a)    Any refunds (or credits for overpayment) of Taxes, including any interest
received from a Taxing Authority thereon, attributable to any Pre-Closing Tax
Period of the Acquired Companies shall be for the account of the
Securityholders. Promptly upon any Acquired Company’s (or any of its
Affiliates’) receipt of any such refund (or credit for overpayment), Buyer shall
pay over, by wire transfer of immediately available funds, any such refund (or
the amount of any such credit), including any interest thereon, to the
Securityholders pursuant to the terms of this Agreement, with each such
Securityholder being entitled to receive its Pro Rata Share of such amounts.
Buyer shall take any action necessary for the Acquired Companies to promptly
claim refunds attributable to any Pre-Closing Tax Period and cause the Acquired
Companies to claim refunds attributable to any Pre-Closing Tax Period within the
statutorily required time period. Any Tax refunds paid to the Securityholders
that are in the nature of compensation (including, for example, amounts paid to
Optionholders in respect of their Company Options) shall be processed through
the payroll system of the Company, the Surviving Company or any of their
Subsidiaries or Affiliates and paid directly to such recipient (less any
applicable withholding).
Section 7.6    Certain Taxes and Fees. All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement shall be paid by Buyer and Buyer shall indemnify the
Securityholders for the same.
Section 7.7    Straddle Period Tax Allocation. For purposes of this Agreement,
whenever it is necessary to determine the liability for Taxes of the Acquired
Companies for a Straddle Period, (1) the amount of any Taxes imposed on or
calculated by reference to income, gain, receipts, capital, sales, use or
payment of wages for the period ending on the Closing Date shall be determined
based on an interim closing of the books as of the close of business on the
Closing Date (and for such purpose, the Taxable period of any partnership or
other pass-through


42







--------------------------------------------------------------------------------




entity in which the Company or any of its Subsidiaries holds a beneficial
interest shall be deemed to terminate at such time); provided, however, that
exemptions, allowances, and deductions calculated on an annual basis, such as
depreciation deductions, shall be apportioned between the portion of the
Straddle Period ending on the Closing Date and the portion of the Straddle
Period commencing after the Closing Date as described immediately hereafter in
clause (2), and (2) the amount of all other Taxes of the Acquired Companies for
the portion of any Straddle Period through the and including the Closing Date
shall be deemed to be the amount of such Tax for the entire Straddle Period
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period ending on the Closing Date and the denominator of which is the
number of days in such Straddle Period.
Section 7.8    Closing Date Course of Business. For the portion of the Closing
Date after the time of Closing, Buyer shall cause the Acquired Companies to
carry on its business only in the ordinary course in the same manner as
previously conducted.
Section 7.9    End of Tax Year. Buyer shall cause the tax year of the Company to
close as of the end of the Closing Date for U.S. federal income tax purposes by
including the Company on Buyer’s consolidated Tax Return after the Closing Date,
and Buyer shall not take any action, or permit any action to be taken, that may
prevent the tax year of the Company from ending for state, local and foreign
income tax purposes at the end of the day on the Closing Date.
Section 7.10    Filing Dates of Tax Returns. Without limiting the general
provisions of Section 7.1, Buyer shall cause the Acquired Companies to prepare
and file income Tax Returns for each tax year ending on the Closing Date no
later than one hundred twenty (120) days following the Closing Date.
Section 7.11    Tax Treatment of Escrow Fund and Specified Sales Tax Holdback.
All parties hereto agree for all tax purposes that: (i) if and to the extent any
portion of the Escrow Fund or Specified Sales Tax Holdback is actually
distributed to holders of Options in respect of their Options, such portion
shall be treated as compensation paid at the time the portion of the Escrow Fund
and Specified Sales Tax Holdback is actually released to the holders of Options
and shall be subject to applicable withholding Tax at such time, (ii) the right
of the holders of Company Stock (other than Optionholders) to the Escrow Fund
and Specified Sales Tax Holdback shall be treated as deferred contingent
purchase price eligible for installment sale treatment under Section 453 of the
Code and any corresponding provision of foreign, state or local law, as
appropriate; (iii) Buyer shall be treated as the owner of the Escrow Fund and
Specified Sales Tax Holdback solely for tax purposes, and all interest and
earnings earned from the investment and reinvestment of the Escrow Fund and
Specified Sales Tax Holdback, or any portion thereof, shall be allocable to
Buyer pursuant to Section 468B(g) of the Code and Proposed Treasury Regulation
Section 1.468B-8; (iv) if and to the extent any amount of the Escrow Fund or
Specified Sales Tax Holdback is actually distributed to the holders of Company
Stock (other than Optionholders) in respect of their Company Stock, interest may
be imputed on such amount as required by Section 483 or 1274 of the Code; and
(v) in the event that the total amount of any interest and earnings earned on
the Escrow Fund and Specified Sales Tax Holdback exceeds the imputed interest,
such interest shall be treated as interest or other income


43







--------------------------------------------------------------------------------




and not as purchase price. Clause (v) of the preceding sentence is intended to
ensure that the right of the holders of Company Stock (other than Optionholders)
to the Escrow Fund and Specified Sales Tax Holdback and any interest and
earnings earned thereon is not treated as a contingent payment without a stated
maximum selling price under Section 453 of the Code and the Treasury Regulations
promulgated thereunder. All parties hereto shall file all Tax Returns
consistently with the foregoing.
ARTICLE VIII    
CONDITIONS TO CLOSING
Section 8.1    General Conditions. The respective obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by any party in its sole discretion (provided that such waiver
shall only be effective as to the obligations of such party):
(a)    No Injunction or Prohibition. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent), that is then in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements.
(b)    Approval of Stockholders. The Requisite Stockholder Consent shall have
been validly obtained under DGCL and the Company’s certificate of incorporation
and bylaws.
Section 8.2    Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Company in its sole
discretion:
(a)    Representations, Warranties and Covenants. (i) The representations and
warranties of Buyer and Merger Sub contained in this Agreement (A) shall have
been true and correct in all material respects as of the date of this Agreement
and (B) shall be true and correct in all material respects as of the Closing
Date (other than any such representations and warranties that address matters
only as of a specified date, which need be true and correct in all material
respects only with respect to such date), except in the foregoing clause (B)
where failure to be true and correct in all material respects as of the
applicable date does not constitute and has not resulted in a material adverse
effect and it being understood that for purposes of determining the accuracy of
such representations and warranties, all qualifications based on the words
“materiality,” “material adverse effect,” or similar qualifications shall be
disregarded; (ii) Buyer and Merger Sub shall have performed all obligations and
agreements and complied with all covenants and conditions required by this
Agreement or the Ancillary Agreements to be performed or complied with by it
prior to or at the Closing Date in all material respects; and (iii) the Company
shall have received from Buyer a certificate to the effect set forth in the
foregoing clauses (i) and (ii), signed by a duly authorized officer thereof.


44







--------------------------------------------------------------------------------




(b)    Escrow Agreement. The Company shall have received an executed counterpart
to the Escrow Agreement, signed by each party other than the Securityholder
Representative.
(c)    Payments. The Buyer shall have made all payments required to be made by
Buyer pursuant to Section 3.1.
Section 8.3    Conditions to Obligations of Buyer and Merger Sub. The
obligations of Buyer and Merger Sub to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment, at or prior to the
Closing, of each of the following conditions, any of which may be waived in
writing by Buyer in its sole discretion:
(a)    Representations, Warranties and Covenants. (i) The representations and
warranties of the Company contained in this Agreement (A) shall have been true
and correct in all material respects as of the date of this Agreement and (B)
shall be true and correct in all material respects as of the Closing Date,
(other than any such representations and warranties that address matters only as
of a specified date, which need be true and correct in all material respects
only with respect to such date), except in the foregoing clause (B) where
failure to be true and correct in all material respects as of the applicable
date does not constitute and has not resulted in a Material Adverse Effect and
it being understood that for purposes of determining the accuracy of such
representations and warranties, all qualifications based on the words
“materiality,” “Material Adverse Effect,” or similar qualifications shall be
disregarded; (ii) the Company shall have performed all obligations and
agreements and complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing Date
in all material respects; and (iii) Buyer shall have received from the Company a
certificate to the effect set forth in the foregoing clauses (i) and (ii),
signed by a duly authorized officer thereof.
(b)    Escrow Agreement. Buyer shall have received an executed counterpart to
the Escrow Agreement, signed by each party other than Buyer.
(c)    Payoff Letters. Buyer shall have received executed payoff letters,
executed by the lenders listed in Schedule 3.4 (the “Payoff Letters”).
(d)    Certificate. Buyer shall have received from the Company an affidavit,
under penalties of perjury, stating that Company is not and has not been a
United States real property holding corporation, dated as of the Closing Date
and in form and substance required under Treasury Regulations Section 1.897-2(h)
so that Buyer is exempt from withholding any portion of the Merger Consideration
thereunder.
(e)    Third Party Consents. The Company shall have delivered to Buyer the
consents listed on Schedule 8.3(e), if any.


45







--------------------------------------------------------------------------------




ARTICLE IX    
INDEMNIFICATION
Section 9.1    Survival. The representations and warranties made by the Company
in this Agreement shall survive the Effective Time until the third anniversary
of the Closing Date; provided, however, that the Fundamental Representations
shall survive the Effective Time until the earlier of the expiration of the
statute of limitations and the sixth anniversary of the Closing Date. Except as
set forth herein, all agreements and covenants contained herein which by their
terms contemplate actions or impose obligations following the Closing shall
survive the Closing and remain in full force and effect in accordance with their
terms or, in the case of any covenant or agreement without an express date for
completion or performance, the second (2nd) anniversary of the Closing Date.
Notwithstanding the foregoing, if any time on or prior to the expiration date
referred to in the preceding two sentences, any Indemnified Party delivers a
written notice alleging the existence of an inaccuracy in or a breach of any of
such representations and warranties and asserting a claim for recovery under
Section 9.2 or Section 9.3, as applicable, based on such alleged inaccuracy in
or breach, then such representation, warranty or covenant shall survive solely
as to such claim until such time as such claim is fully and finally resolved.
Section 9.2    Indemnification in Favor of Buyer. Subject to the limitations
contained in this ARTICLE IX, from and after the Closing, the Indemnifying
Securityholders, severally (and not jointly) pro rata in proportion to their
Escrow Pro Rata Share, shall indemnify and hold harmless (such obligations to
indemnify and hold harmless are referred to herein from time to time as
“Indemnification Obligations”) Buyer and the Surviving Company (the “Buyer
Indemnified Parties”) from and against any and all losses, damages, liabilities,
deficiencies, claims, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (collectively, “Losses”),
actually incurred by Buyer Indemnified Parties arising out of:
(a)    any breach of any representation or warranty made by the Company
contained in this Agreement;
(b)    any breach of any covenant or agreement by the Company contained in this
Agreement and required to be performed prior to the Closing;
(c)    any Indebtedness or Transaction Expenses to the extent not included in
the determination of Merger Consideration; and
(d)    any liability for Pre-Closing Taxes.
Section 9.3    Indemnification by Buyer. Subject to the limitations contained in
this ARTICLE IX, from and after the Closing, Buyer shall indemnify and hold
harmless the Securityholders, and the respective officers, directors, employees
agents, representatives, successors and assigns of each of the foregoing (the
“Company Indemnified Parties”) from and against any and all Losses incurred by
the Company Indemnified Parties arising out of:


46







--------------------------------------------------------------------------------




(a)    any breach of any representation or warranty made by Buyer or Merger Sub
contained in this Agreement; and
(b)    any breach of any covenant or agreement by Buyer, Merger Sub or the
Surviving Company contained in this Agreement.
Section 9.4    Third Party Claims.
(a)    In order for a Buyer Indemnified Party or a Company Indemnified Party
(each, an “Indemnified Party”) to be entitled to be indemnified and held
harmless as provided for under this ARTICLE IX in respect of a claim or demand
made by any third party against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party shall deliver notice thereof to the Securityholder
Representative, on behalf of the Indemnifying Securityholders, or to Buyer, as
applicable (the “Indemnifying Party”), within ten (10) days of becoming aware of
the facts giving rise to such indemnification claim, with such notice
(i) stating that such Indemnified Party has paid, incurred, sustained or
accrued, or reasonably anticipates that it will be obligated to pay, incur,
sustain or accrue, a Loss against which it is entitled to indemnification
hereunder, (ii) specifying in reasonable detail the nature of such Loss
(including the calculation thereof or the basis for estimation thereof), the
date insofar as practicable such Loss was paid or is expected to be incurred,
sustained or accrued or the basis on which it anticipates incurring, sustaining
or accruing such Loss, and the nature of the misrepresentation, breach of
warranty or covenant or other matter resulting in such Loss or out of which such
Loss arose or to which such Loss relates, (iii) providing copies of all
documents, notices, claims or other related materials relating to such Loss, and
(iii) specifying the amount of cash to be delivered the Indemnified Party as
indemnity against each such Loss; provided, however, that no delay or failure on
the part of an Indemnified Party in notifying the Securityholder Representative
or Buyer, as the case may be, shall relieve an Indemnifying Party from its
obligations hereunder unless the Indemnifying Party is thereby prejudiced (and
then solely to the extent of such prejudice).
(b)    The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party does not expressly elect to assume the defense of such
Third Party Claim within the time period set forth in this Section 9.4(b), the
Indemnified Party shall have the right to assume the defense of such Third Party
Claim; provided, however, that in no event shall the Indemnified Party enter
into any settlement or compromise or consent to the entry of any judgment with
respect to such Third Party Claim without the prior written consent of the
Indemnifying Party. If the Indemnifying Party assumes the defense of any Third
Party Claim, the Indemnified Party shall cooperate with the Indemnifying Party
in such defense and make available to the Indemnifying Party all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. If the Indemnifying Party assumes
the defense of any Third Party Claim, the Indemnifying Party shall not, without
the prior written consent of the Indemnified Party (not to be unreasonably


47







--------------------------------------------------------------------------------




withheld, conditioned or delayed), enter into any settlement or compromise or
consent to the entry of any judgment with respect to such Third Party Claim if
such settlement, compromise or judgment (i) involves a finding or admission of
wrongdoing by the Indemnified Party, (ii) does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim or (iii) imposes equitable
remedies or any obligation on the Indemnified Party other than solely the
payment of money damages for which the Indemnified Party will be indemnified and
held harmless hereunder.
(c)    This Section 9.4 shall not apply to any controversies regarding Tax
Matters, which shall be governed exclusively by Section 7.2.
(d)    This Section 9.4 shall not apply to any controversies regarding appraisal
rights, which shall be governed exclusively by Section 3.3.
Section 9.5    Limitations on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement:
(a)    Recourse by the Buyer Indemnified Parties against the proceeds then
remaining in the Escrow Fund shall be the Buyer Indemnified Parties’ sole and
exclusive remedy in respect of the Indemnifying Securityholders’ Indemnification
Obligations for the matters referred to in Section 9.2(a) and Section 9.2(d).
(b)    To the extent that the Buyer Indemnified Parties are entitled to recovery
under this ARTICLE IX in excess of proceeds then remaining in the Escrow Fund,
(i) the Buyer Indemnified Parties shall not be entitled to recover amounts
directly from the Indemnifying Securityholders under this ARTICLE IX in respect
of the Indemnification Obligations of the Securityholders until such time as the
Escrow Fund has been fully exhausted, (ii) for each such Loss an Indemnifying
Securityholder shall only be liable for its Escrow Pro Rata Share of such Loss
and (iii) in no event shall the aggregate Indemnification Obligations of each
Securityholder exceed the amount of the Merger Consideration actually received
by such Securityholder, except solely in the case of Fraud by such
Securityholder.
(c)    Each Indemnified Party acknowledges and agrees that, for purposes hereof,
Losses shall be calculated based on the amount of Loss that remains after
deducting therefrom any insurance proceeds (other than insurance proceeds under
the R&W Insurance Policy) and any indemnity, contribution or other similar
payment received or to be received by an Indemnified Party with respect thereto.
(d)    Each Indemnified Party shall take, and cause its respective
representatives to take, all reasonable steps to mitigate any Losses upon
becoming aware of any event or circumstance that would be reasonably expected
to, or does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Losses.
(e)    Any Loss for which the Indemnified Party is entitled to indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such Loss constituting a breach of more than one
representation, warranty or


48







--------------------------------------------------------------------------------




covenant or being Indemnifiable under more than one provision hereof. No
Securityholder shall have any Indemnification Obligations hereunder for any
Losses arising out of a breach of or inaccuracy of any representation, warranty,
covenant or agreement set forth in this Agreement (and the amount of any Losses
incurred in respect of such breach or inaccuracy shall not be included in the
calculation of any limitations on indemnification set forth herein) if the
amount of Loss related to such breach or inaccuracy was included in the
determination of the Final Adjustment Amount or Transaction Expenses for
purposes of determining adjustments to the Merger Consideration.
(f)    Non-Participating Securityholders shall not have any Indemnification
Obligations to any Buyer Indemnified Parties.
(g)    The Indemnified Parties’ sole remedy for Losses with respect to Taxes
(including, but not limited to, any breach of a representation or warranty
contained in Section 4.15) shall be limited to Taxes incurred by the Acquired
Companies in Pre-Closing Tax Periods.
Section 9.6    Exclusive Remedy. Except for (a) specific performance or
injunctive relief or (b) determination of the Final Adjustment Amount (which is
governed by Section 3.6(c)), from and after the Effective Time, the rights and
obligations of the parties set forth in this ARTICLE IX shall be the sole and
exclusive remedy of the Indemnified Parties (whether at law or in equity) with
respect to any breach of any representation, warranty or covenant set forth in
this Agreement.
Section 9.7    Tax Treatment of Indemnity Payments. The parties hereto and each
Indemnified Party and Indemnifying Party agree to treat any indemnity payment
made pursuant to this Article IX as an adjustment to the Merger Consideration
for federal, state, local and foreign income tax purposes.
Section 9.8    Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 8.2 or
Section 8.3, as the case may be.
Section 9.9    R&W Insurance. The R&W Insurance Policy will include a
prohibition on subrogation against the Indemnifying Securityholders, the
Securityholder Representative and their respective Affiliates, except in the
case of Fraud.
ARTICLE X    
TERMINATION
Section 10.1    Termination. This Agreement may be terminated at any time prior
to the Closing as follows:


49







--------------------------------------------------------------------------------




(a)    by mutual written consent of Buyer, the Company and the Securityholder
Representative acting together;
(b)    (i) by the Company if Buyer or Merger Sub breaches or fails to perform
any of its representations, warranties or covenants contained in this Agreement
or any Ancillary Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 8.2, (B) cannot be or
has not been cured within thirty (30) days following delivery of written notice
of such breach or failure to perform and (C) has not been waived by the Company
or (ii) by Buyer, if the Company breaches or fails to perform any of its
representations, warranties or covenants contained in this Agreement or any
Ancillary Agreement and such breach or failure to perform (x) would give rise to
the failure of a condition set forth in Section 8.3, (y) cannot be or has not
been cured within thirty (30) days following delivery of written notice of such
breach or failure to perform and (z) has not been waived by Buyer;
(c)    by the Company, the Securityholder Representative or Buyer if the Merger
shall not have been consummated by November 22, 2017 (the “Outside Date”);
provided, however, that the right to terminate this Agreement under this Section
10.1(c) shall not be available to any party whose material breach of this
Agreement has been a principal cause of or resulted in the failure of the Merger
to occur on or before such date and such action or failure to act constitutes
breach of this Agreement;
(d)    by Buyer pursuant to Section 6.12(b) if the Company has not obtained the
Requisite Stockholder Consent within the time period set forth in Section
6.12(b); provided that Buyer may not terminate this Agreement pursuant to this
Section 10.1(d) after the Requisite Stockholder Consent is obtained; or
(e)    by either the Company, the Securityholder Representative acting together
or Buyer in the event that any Governmental Authority shall have issued an
order, decree or ruling or taken any other action restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree, ruling or other action shall have become final and nonappealable.
The party seeking to terminate this Agreement pursuant to this Section 10.1
(other than Section 10.1(a)) shall give prompt written notice of such
termination to the other parties.
Section 10.2    Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability on the part of either party except (a) for
the provisions of Section 6.5 relating to confidentiality, Section 6.7 relating
to public announcements, Section 11.2 relating to fees and expenses, Section
11.5 relating to notices, Section 11.8 relating to third-party beneficiaries,
Section 11.9 relating to governing law, Section 11.10 relating to submission to
jurisdiction and this Section 10.2 and (b) that nothing herein shall relieve any
party from liability for any willful breach of this Agreement prior to such
termination.


50







--------------------------------------------------------------------------------




ARTICLE XI    
GENERAL PROVISIONS
Section 11.1    Securityholder Representative.
(a)    Each Securityholder hereby irrevocably appoints the Securityholder
Representative as such Securityholder’s representative, attorney-in-fact and
agent, with full power of substitution to act in the name, place and stead to
act on behalf of such Securityholder in any amendment of or litigation or
arbitration involving this Agreement, including, without limitation, defending,
negotiating, settling or otherwise dealing with claims under ARTICLE IX hereof,
and to do or refrain from doing all such further acts and things, and to execute
all such documents, as such Securityholder Representative shall deem necessary
or appropriate in conjunction with any of the transactions contemplated by this
Agreement (subject to the foregoing limitation), including, without limitation,
the power:
(i)    to take all action necessary or desirable in connection with the waiver
of any condition to the obligations of the Securityholders to consummate the
transactions contemplated by this Agreement;
(ii)    to negotiate, execute and deliver all ancillary agreements, statements,
certificates, notices, approvals, extensions, waivers, undertakings, amendments
and other documents required or permitted to be given in connection with the
consummation of the transactions contemplated by this Agreement (it being
understood that such Securityholder shall execute and deliver any such documents
which the Securityholder Representative agrees to execute);
(iii)    to give and receive all notices and communications to be given or
received under this Agreement and to receive service of process in connection
with any claims under this Agreement and the transactions contemplated hereby;
and
(iv)    to take all actions which under this Agreement and the transactions
contemplated hereby may be taken by the Securityholders and to do or refrain
from doing any further act or deed on behalf of the Securityholder which the
Securityholder Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement and the transactions
contemplated hereby as fully and completely as such Securityholder could do if
personally present.
(b)    The Securityholder Representative will not be liable to the
Securityholders for any action taken or omitted by him as permitted under this
Agreement and the transactions contemplated hereby, except if such action is
taken or omitted in bad faith, by willful misconduct or due to gross negligence
or constitutes a breach of the Securityholder Representative Agreement. The
Securityholder Representative will also be fully protected against the
Securityholders in relying upon any written notice, demand, certificate or
document that he in good faith believes to be genuine (including facsimiles
thereof).


51







--------------------------------------------------------------------------------




(c)    The Indemnifying Securityholders agree, in accordance with their
respective Escrow Pro Rata Share, to indemnify the Securityholder Representative
for, and to hold the Securityholder Representative harmless against, any loss,
liability or expense incurred without willful misconduct, bad faith, gross
negligence or breach of the Securityholder Representative Agreement on the part
of the Securityholder Representative, arising out of or in connection with the
Securityholder Representative’s carrying out his duties under this Agreement and
the transactions contemplated hereby, including costs and expenses (which may be
funded from the Expense Fund or any amount payable to the Securityholders
pursuant to Section 3.7 or any portion of the Escrow Fund payable to the
Indemnifying Securityholders pursuant to the terms of this Agreement and the
Escrow Agreement, if any, in either case, solely if and to the extent not
subject to any claims for indemnification by any Buyer Indemnified Party) of
successfully defending the Securityholder Representative against any claim of
liability with respect thereto. The Securityholder Representative may consult
with counsel of his own choice and will have full and complete authorization and
protection for any action taken and suffered by it in good faith and in
accordance with the opinion of such counsel.
(d)    In acting hereunder, the Securityholder Representative shall act on
behalf of all Securityholders and not on behalf of any one Securityholder.
(e)    If the Securityholder Representative becomes unable to serve as
Securityholder Representative, such other Person or Persons as may be designated
by a majority of the Securityholders, based on each Securityholder’s Pro Rata
Share, and shall succeed as the Securityholder Representative.
Section 11.2    Fees and Expenses. Subject to Section 6.8(b) (D&O Tail Fees),
all fees and expenses incurred in connection with or related to this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby shall be paid by the party incurring such fees or expenses, whether or
not such transactions are consummated.
Section 11.3    Amendment and Modification. This Agreement may be amended,
modified or supplemented in writing by the Company and Buyer at any time prior
to the Closing Date (notwithstanding any stockholder approval); provided,
however, that after the approval of the Stockholders has been obtained, no
amendment shall be made which pursuant to applicable Law requires further
approval by the Stockholders or Optionholders without such further approval.
After Closing, this Agreement may be amended, modified or supplemented in
writing by Buyer and the Securityholder Representative.
Section 11.4    Waiver. At any time prior to the Effective Time, Buyer may, with
respect to the Company, and the Company may, with respect to the Buyer, and at
any time after the Effective Time, Buyer may, with respect to the
Securityholders, and the Securityholder Representative may, with respect to the
Buyer, by action taken in writing, to the extent permitted by applicable Law,
(a) waive any inaccuracies in the representations and warranties of the other
parties contained in this Agreement or any document delivered pursuant hereto or
(b) subject to applicable Law, waive compliance with any of the agreements or
conditions of the other parties contained herein. Any agreement on the part of a
party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by a duly authorized officer on behalf of


52







--------------------------------------------------------------------------------




such party. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Section 11.5    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, or otherwise, (b) on the first (1st) Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier, (c) on the earlier of confirmed receipt or the fifth (5th)
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid or (d) when sent, if
sent by electronic mail before 5:00 p.m. on a Business Day at the location of
receipt and otherwise the next following Business Day. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
(a)    if to Buyer, Merger Sub or the Surviving Company, to:
Upland Software, Inc.    
401 Congress Ave., Suite 1850
Austin, Texas 78701
Attention: Ms. Toni Nguyen
Email: legal@uplandsoftware.com    
with a copy (which shall not constitute notice) to:
Pillsbury Winthrop Shaw Pittman LLP
401 Congress Ave. Suite 1700
Austin, Texas 78701
Attention: Steven M. Tyndall
Facsimile: (512) 580-9601
Email: steve.tyndall@pillsburylaw.com
if to Company, to:
Qvidian Corporation
1 Executive Drive, Suite 302
Chelmsford, MA 01824
Attention: Chief Financial Officer
Email: tyler.drolet@qvidian.com
with a copy (which shall not constitute notice) to:


53







--------------------------------------------------------------------------------




Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kenneth J. Gordon and Brian P. McNeil

Email: kgordon@goodwinlaw.com
bmcneil@goodwinlaw.com
if to the Securityholder Representative, to:
Christian L. Meininger
HillStreet Capital
807 Elm Street
Cincinnati, Ohio
Attention: Christian L. Meininger

Email: cmeininger@hscapital.com


with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kenneth J. Gordon and Brian P. McNeil

Email: kgordon@goodwinlaw.com
bmcneil@goodwinlaw.com
Section 11.6    Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any
capitalized terms used in any Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified.
Section 11.7    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and
understandings, among the parties with respect to the subject matter of this
Agreement. No party to this Agreement shall be under any legal obligation to
enter into or


54







--------------------------------------------------------------------------------




complete the transactions contemplated hereby unless and until this Agreement
shall have been executed and delivered by each of the parties.
Section 11.8    No Third-Party Beneficiaries. Except as provided in Section 6.8
and ARTICLE IX, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.
Section 11.9    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.
Section 11.10    Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other party or its successors or assigns may be brought and
determined by the Court of Chancery of the State of Delaware, and each of the
parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid court for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any action, suit or proceeding relating thereto except in such
courts). Each of the parties further agrees to accept service of process in any
manner permitted by such court. Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure lawfully to serve process, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by Law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
Section 11.11    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any party
without (a) prior to the Effective Time, the prior written consent of Buyer (in
the case of an assignment by the Company) or the Company (in the case of an
assignment by Buyer or Merger Sub) and (b) after the Effective Time, the prior
written consent of Buyer (in the case of an assignment by the Securityholder
Representative) or the Securityholder Representative (in the case of an
assignment by Buyer or Merger Sub), and any such assignment without such prior
written consent shall be null and void; provided, however, that that no
assignment shall limit the assignor’s obligations hereunder; provided further
that Buyer and the Surviving Company may, without prior written consent, assign
all or any portion


55







--------------------------------------------------------------------------------




of its rights under this Agreement to (i) any Affiliate of Buyer so long as
Buyer remains fully responsible for the performance of any assigned obligations
or, (ii) any lender of Buyer or any of its Affiliates or agent therefor as
collateral security for borrowing, at any time whether prior to or following the
Closing, and in each case Buyer will nonetheless remain liable for all of its
obligations hereunder. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
Section 11.12    Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties further hereby waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.
Section 11.13    Currency. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement.
Section 11.14    Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
Section 11.15    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 11.16    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.
Section 11.17    Electronic Signature. This Agreement may be executed by
facsimile signature or any other form of electronic transmission of signature
and a facsimile or any other form of electronically transferred signature shall
constitute an original for all purposes.


56







--------------------------------------------------------------------------------




Section 11.18    Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.
Section 11.19    No Presumption Against Drafting Party. Each of Buyer, Merger
Sub, the Securityholder Representative and the Company acknowledges that each
party to this Agreement has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of Law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.
[The remainder of this page is intentionally left blank.]




57







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement and Plan of Merger to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
UPLAND SOFTWARE, INC.
By:     /s/ John T. McDonald    
Name: John T. McDonald
Title: CEO and Chairman

QUEST ACQUISITION CORPORATION I
By:    /s/ John T. McDonald    
Name: John T. McDonald
Title: CEO and Chairman

QVIDIAN CORPORATION
By:    /s/ Lewis Miller_______
Name: Lewis Miller
Title: Chief Executive Officer

Chris Meininger
(solely in his capacity as the Securityholder Representative)
/s/ Chris Meininger    
Chris Meininger








[Signature Page to Agreement and Plan of Merger]
 
4850-3603-5921.v9